Execution Copy













MEMBERSHIP INTEREST PURCHASE AGREEMENT


















CARE INVESTMENT TRUST INC. (“Seller”)


And


NHI-BICKFORD RE, LLC (“Buyer”)






relating to the purchase and sale of 100% of the Membership Interests


of


CARE YBE SUBSIDIARY LLC (“Company”)



1



--------------------------------------------------------------------------------




MEMBERSHIP INTEREST PURCHASE AGREEMENT

This MEMBERSHIP INTEREST PURCHASE AGREEMENT (“Agreement”), dated as of June 24,
2013 (the “Effective Date”), among CARE INVESTMENT TRUST INC., a Maryland
corporation (“Seller”), CARE YBE SUBSIDIARY LLC, a Delaware limited liability
company (“Company”), and NHI-BICKFORD RE, LLC, a Delaware limited liability
company (“Buyer”).
WHEREAS, Seller is the record and beneficial owner of all of the issued and
outstanding membership interests (“Membership Interests”) of the Company; and
WHEREAS, Seller desires to sell the Membership Interests to Buyer, and Buyer
desires to purchase the Membership Interests from Seller, upon the terms and
subject to the conditions set forth in this Agreement; and
WHEREAS, the Company is the owner of the real properties (“Properties” or “Real
Property”) described on Exhibit A attached hereto and made a part hereof and
certain furniture, fixtures and equipment associated therewith (“FFE”), and the
Properties (together with the FFE and the rental income derived from the
“Leases” described on Exhibit B attached hereto and made a part hereof) are the
only assets of the Company; and
WHEREAS, the Company is the borrower under certain loans (collectively, the
“Fannie Loans”) evidenced by (a) a $74,589,000 Multi-Family Note dated June 26,
2008, and (b) a $7,638,400 Multi-Family Note dated September 30, 2008
(collectively, the “Fannie Notes”) which Fannie Notes shall remain an obligation
of the Company following the Closing Date; provided however that consummation of
the transactions described in this Agreement requires the consent of Fannie Mae
(“Fannie”) to the Acquisition (defined below) and resulting change of ownership
of the Company, and each party’s obligation to close the transactions described
herein is expressly subject to the consent of Fannie prior to the Closing Date;
and
WHEREAS, after completion of the transaction described herein, Buyer shall be
the sole Member of the Company and shall own 100% of all Membership Interests in
the Company.
NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations and warranties, covenants and agreements contained herein, the
parties hereto agree as follows:
ARTICLEI
DEFINITIONS
The Definitions applicable to this Agreement are set forth on Exhibit C attached
hereto and made a part hereof.
ARTICLE II    
PURCHASE AND SALE




--------------------------------------------------------------------------------




2.1.    Purchase and Sale of the Membership Interests. Upon the terms and
subject to the conditions of this Agreement, at the Closing, Seller shall sell,
transfer, assign and convey to Buyer, and Buyer shall purchase from Seller, the
Membership Interests, free and clear of all Liens. The purchase and sale of the
Membership Interests is referred to in this Agreement as the “Acquisition”.
2.2.    Seller Documents, Fannie Consent.
(a)    Prior to Closing, Seller agrees to make available to Buyer all relevant
documents, books, records, agreements, and information relating to the Company
and/or the Properties that are in Seller’s possession or control and are
reasonably requested by Buyer for inspection, audit and review, including,
without limitation, the “Seller Documents” described on Schedule 2.2 hereof.
(b)    In accordance with and pursuant to the requirements of the documents
evidencing, governing and securing the Fannie Loans (the “Fannie Loan
Documents”), Buyer intends to seek the consent of Fannie to the Acquisition with
the Fannie Loans remaining in place. Buyer shall have until September 30, 2013
(the “Fannie Consent Period”) to obtain and deliver to Seller evidence that
Fannie has consented to the Acquisition at Closing with the Fannie Loan
Documents remaining in effect under the terms and conditions of this Agreement
and the Fannie Loan Documents (the “Fannie Consent”). The Fannie Consent will be
evidenced by an Assumption and Release Agreement in form mutually agreed to by
Fannie, Buyer and Seller with respect to each of the Fannie Loans (collectively,
the “Loan Assumption Agreements”), which Loan Assumption Agreements must include
a release, from and after Closing, of all existing guarantors from any
obligations and liabilities under any and all non-recourse carveout guaranties,
environmental guaranties or other guaranties of any kind whatsoever executed by
such existing guarantors in favor of Fannie (“Releases”). Prior to the Effective
Date, Buyer has submitted formal applications to Fannie for the Fannie Consent
(including the Releases). From and after the Effective Date, Buyer shall
exercise commercially reasonable and diligent efforts to obtain such consents
and to negotiate and agree upon the form of the Loan Assumption Agreements, and
Seller agrees to cooperate with Buyer with respect to Buyer’s efforts to obtain
the Fannie Consent and to negotiate and agree upon the form of the Loan
Assumption Agreements (including the Releases), but Seller shall not be
obligated to spend money or incur any new liability or retain any existing
liability in order to facilitate Buyer’s efforts to obtain the Fannie Consent or
the Loan Assumption Agreements (including the Releases). Buyer shall keep Seller
reasonably advised as to the status of Buyer’s efforts to obtain the Fannie
Consent. Without limiting the foregoing, Buyer shall notify Seller on or before
June 20, 2013 if Buyer does not reasonably expect to obtain the Fannie Consent
prior to June 30, 2013. If, after the exercise of commercially reasonable and
diligent efforts, Buyer fails to obtain the Fannie Consent and/or if Buyer,
Seller and Fannie fail to agree upon and execute the Loan Assumption Agreements
within the Fannie Consent Period, then Buyer or Seller shall each be entitled to
terminate this Agreement by giving notice of termination to the other party at
any time prior to the date the Fannie Consent is obtained, whereupon the Deposit
(as hereinafter defined) shall be returned to Buyer, and neither party shall
have any further rights or obligations hereunder, except for those rights and
obligations that are specifically identified as surviving the termination of
this Agreement. Buyer shall be responsible for all costs associated with
obtaining the Fannie Consent




--------------------------------------------------------------------------------




and the Loan Assumption Agreements (including the Releases), including, but not
limited to, any consent fee imposed by Fannie and Fannie’s attorneys’ fees.
2.3.    Closing Date. The closing of the Acquisition (the “Closing”) shall take
place by mail or in person at such location as may be mutually agreed upon by
Buyer and Seller, at 10:00 a.m. on the later to occur of (i) June 30, 2013, or
(ii) five (5) business days following the date Buyer, Seller and Fannie indicate
that they have agreed upon the form of the Loan Assumption Agreements and are
ready and willing to execute the same upon the satisfaction of all other
conditions to Closing set forth in Article VIII, unless another time, date
and/or place is agreed to in writing by the parties. The date upon which the
Closing occurs is herein referred to as the “Closing Date”.
2.4.    Consideration. The Purchase Price shall be $122,750,000.00, subject to
allocations, credits and adjustments described herein. The Purchase Price shall
be paid as follows:
(a)    Buyer shall receive a credit for the total outstanding balance of all
principal and accrued interest with respect to the Fannie Loans.
(b)    If any Tenant shall have paid to the Company the rent due under such
Tenant’s Lease for the month in which the Closing occurs, then Buyer shall
receive a credit at Closing equal to the portion of such rent that is allocable
to the period from and after the Closing Date. If any Tenant shall not have paid
to the Company the rent due under such Tenant’s Lease for the month in which the
Closing occurs, then the Purchase Price shall be increased by an amount equal to
the portion of such rent that is allocable to the period preceding the Closing
Date.
(c)    Buyer shall pay the balance of the Purchase Price by in cash by wire
transfer.
(d)    Buyer has previously delivered to First American Title Insurance Company,
as escrow agent (“Escrow Agent”), an earnest money deposit in the amount of
$613,750.00 (“Deposit”) in connection with the March 14, 2013 letter of intent.
Seller agrees to instruct Escrow Agent to return the Deposit to Buyer at
Closing, unless Buyer elects to apply the same to the Purchase Price (in which
event Buyer shall instruct Escrow Agent to deliver the Deposit to Seller at
Closing). The parties have executed the April 2, 2013 escrow letter agreement
(“Escrow Agreement”) which is incorporated herein by reference.
(e)    In the event the Company or Seller holds any security deposits or escrow
funds of the Tenant Parties pursuant to the terms of the Leases and such funds
are held by the Company or Seller in an account that is a part of the Excluded
Assets, then Seller shall transfer, or shall cause the Company to transfer, the
balance of such security deposits or escrow funds to an account designated by
Buyer at Closing. The foregoing provisions shall not apply to any security
deposits or escrow funds held by Fannie or any servicer or agent with respect to
the Fannie Loans.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES PERTAINING TO THE COMPANY




--------------------------------------------------------------------------------




The Company and Seller, jointly and severally, represent and warrant to Buyer as
follows:
3.1.    Organization of the Company; Authorization and Enforceability.
(c)    The Company is a limited liability company duly formed, validly existing
and in good standing under the Laws of the jurisdiction of its formation. The
Company is qualified to do business, and is in good standing, in each
jurisdiction in which it is required by Law to be so qualified. The Company
possesses the full limited liability company power and authority to enter into
and perform its obligations under this Agreement and each Ancillary Agreement to
which it is a party. The Company possesses the full limited liability company
power and authority: (i) to own, hold and use its Assets in the manner in which
such Assets are currently owned, held and used by the Company and in the manner
in which the Company proposes to own, hold and use such Assets, and (ii) to
conduct the Company Activities as such business is currently being conducted and
as the Company proposes to conduct such Company Activities. The Company does not
engage in any businesses other than the Company Activities.
(d)    The Company does not have any Subsidiaries and does not own any
securities of any corporation or any other interest in any Person. There is no
other Person that may be deemed to be a predecessor of the Company.
(e)    Schedule 3.1(c) sets forth, for the Company: (i) its exact legal name;
(ii) its business form, jurisdiction and date of formation; (iii) its federal
employer identification number; (iv) its headquarters address, telephone number
and facsimile number; (v) its members, managers and officers, indicating all
current title(s) of each individual; (vi) its registered agent and/or office in
its jurisdiction of formation (if applicable); (vii) all foreign jurisdictions
in which it is qualified or registered to do business, the date it so qualified
or registered, and its registered agent and/or office in each such jurisdiction
(if applicable); (viii) all fictitious, assumed or other names of any type that
are registered or used by it or under which it has done business at any time
since such Company’s date of formation; and (ix) any name changes,
recapitalizations, mergers, reorganizations or similar events since its date of
formation.
(f)    Accurate and complete copies of the Company’s Organizational Documents,
each as amended to date, have been delivered to Buyer.
3.2.    Authority; Non-Contravention.
(a)    The Company has the limited liability company right, power and authority
to enter into, execute, deliver and perform its obligations under this Agreement
and each document to be executed at or prior to Closing in connection with this
Agreement (“Ancillary Agreement(s)”) to which it is a party, and the execution,
delivery and performance of this Agreement and each Ancillary Agreement to which
it is a party and the consummation of the transactions contemplated hereby and
thereby by the Company have been duly authorized by all necessary action on the
part of the Company. Assuming due authorization, execution and delivery by
Buyer, this Agreement and each Ancillary Agreement to which the Company is a
party constitute the legal, valid and binding agreements of the Company,
enforceable against it in accordance with their respective terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting or relating




--------------------------------------------------------------------------------




to creditors’ rights generally, and (ii) the availability of injunctive relief
and other equitable remedies.
(b)    Neither the execution, delivery and performance of this Agreement or the
Ancillary Agreements to which the Company is a party nor the consummation or
performance of any of the transactions contemplated hereby or thereby by the
Company and Seller will, , directly or indirectly (with or without notice or
lapse of time or both): (i) contravene, conflict with or result in a violation
of (A) any of the Organizational Documents of the Company, or (B) any resolution
adopted by the members, board or any committees thereof of Company; (ii)
contravene, conflict with or result in a violation of, or give any Governmental
Entity or other Person the right to challenge any of the transactions
contemplated hereby or to exercise any remedy or obtain any relief under, any
Judgment to which the Company is subject, or to Seller’s Knowledge, any Law to
which the Company is subject; (iii) contravene, conflict with or result in a
violation of any of the terms or requirements of, or give any Governmental
Entity the right to revoke, withdraw, suspend, cancel, terminate or modify, any
Authorization that is held by the Company; (iv) contravene, conflict with or
result in a violation or breach of, or result in a default under, any provision
of, any Contract to which the Company is a party or by which it is bound; or (v)
based on actions or inaction of Seller or its Affiliates, result in the
imposition or creation of any Lien upon or with respect to any Asset owned or
used by the Company, except in each such case where such contravention,
conflict, violation, breach, default or Lien would not reasonably be expected to
have a material adverse effect upon the Company or the Company Activities or
impair the ability of the Company to perform its obligations under this
Agreement; provided, however, that notwithstanding the foregoing, Seller makes
no representations or warranties as to the effect of the execution, delivery and
performance of this Agreement or the Ancillary Agreements to which it is a party
and/or the consummation or performance of the transactions contemplated hereby
or thereby by the Company and Seller upon (i) any Authorizations held by the
Tenants, Subtenants, Managers or any of their respective Affiliates
(collectively, the “Tenant Parties”) or by the Company with respect to the
Properties, (ii) the operations conducted by Tenant Parties at or within the
Properties, or (iii) any Contracts to which the Tenant Parties are a party.
(c)    Except with respect to the approval of Fannie as required by the
Acquisition and the resulting change of control of the Company and except with
respect to any filings that Seller may be required to make with the Securities
and Exchange Commission, neither Seller nor the Company is or will be required
to make any filing with or give any notice to, or to obtain any Consent from,
any Person in connection with the execution and delivery of this Agreement or
the Ancillary Agreements to which it is a party or the consummation or
performance of any of the transactions contemplated hereby or thereby, except in
each such case where the failure to make any such filing, give any such notice
or obtain any such Consent would not reasonably be expected to have a material
adverse effect upon the Company or the Company Activities or impair materially
the ability of the Company to perform its obligations under this Agreement;
provided, however, that notwithstanding the foregoing, Seller makes no
representations or warranties as to whether any such filing, notice or Consent
may be required in connection with (i) any Authorizations held by the Tenant
Parties or by the Company with respect to the Properties, (ii) the operations
conducted by Tenant Parties at or within the Properties, or (iii) any Contracts
to which the Tenant Parties are a party.




--------------------------------------------------------------------------------




3.3.    Membership Interests. The Membership Interests are duly authorized,
validly issued, fully paid, non-assessable and free of preemptive rights. All of
the Membership Interests were issued in compliance with all applicable Laws.
There are no outstanding options, warrants or other rights of any kind to
acquire any additional membership interests of the Company or securities
convertible into or exercisable or exchangeable for, or which otherwise confer
on the holder thereof any right to acquire, any additional membership interests
of the Company, nor is the Company committed to issue any such option, warrant,
right or security. There are no restrictions on the transfer of the Membership
Interests of the Company except as may be imposed by the Fannie Loan Documents
and/or applicable federal and state securities laws. The Company does not have,
directly or indirectly, any equity interest in or control of any other
corporation, joint venture, partnership, limited liability company or other
entity.
3.4.    Fannie Loans. The Company is currently the “Borrower” under the Fannie
Loans, and Company and Seller make the following representations and warranties
in connection therewith:
(a)    Fannie is the lender to whom Company makes payments.
(b)    There exists no default under the terms of the Notes and the Fannie Loans
that has been caused by any act or omission of Seller or the Company; provided,
however, that Seller makes no representations or warranties as to whether any
act or omission of the Tenant Parties may have caused a default under the Fannie
Loans or whether a default has occurred under the provisions of the Fannie Loan
Documents relating to the condition and maintenance of the Properties. The
Company has not received any written notice from Fannie claiming that a default
has occurred under the Fannie Loan Documents
(c)    The current aggregate principal balance of the Notes as of May 31, 2013
is $78,890,774.70. There are no delinquent interest amounts, penalties, expenses
or any similar charges as of such date with respect to the Fannie Loans.
(d)    The Fannie Loans are not cross-collateralized or cross-defaulted with any
other debt owed by Seller (or its Affiliates) with Fannie; provided, however,
that the Fannie Loans may be cross-collateralized and/or cross-defaulted with
each other.
(e)    Based solely upon recent statements received by the Company from Fannie
or its servicer, Schedule 3.4 sets forth true and accurate balances as of May
31, 2013 with respect to any escrow, deposits and accounts held by Fannie with
respect to the Fannie Loan for taxes, insurance, replacement reserves, and other
funds as per the Fannie Loan Documents.
3.5.    Excluded Assets. Schedule 3.5 contains a true, complete and accurate
list of all of the Company’s “Excluded Assets” that shall be returned or
distributed to Seller at or prior to Closing and the Company shall no longer own
such Excluded Assets (e.g., bank accounts, other accounts, certificates of
deposit, marketable securities, other investments, safe deposit boxes, lock
boxes and safes).
3.6.    No Undisclosed Liabilities. To Seller’s Knowledge, the Company has no
significant liabilities, debts, obligations or commitments of any nature
whatsoever, absolute or




--------------------------------------------------------------------------------




contingent, accrued or unaccrued, secured or unsecured, matured or unmatured or
otherwise (“Liabilities”), except for the obligations of the Company under the
Fannie Loan Documents, the Leases and the Permitted Encumbrances (the “Assumed
Liabilities”). For purposes of this Agreement, “Excluded Liabilities” shall mean
any Liability incurred in or related to the operation of the business of the
Company or the Company Activities prior to the Closing Date other than (i) the
Assumed Liabilities, (ii) Liabilities incurred in connection with, or by virtue
of, the operations conducted by Tenant Parties at or within the Properties,
(iii) Liabilities incurred by virtue of the Company’s ownership of the
Properties, and (iv) any Contracts to which the Tenant Parties are a party.
Prior to the Closing Date, all Excluded Liabilities, if any, shall be conveyed
to Seller and the Company shall no longer have any obligation with respect to
any such Excluded Liability following the acquisition of the Membership
Interests by the Buyer.
3.7.    Rents and Receivables. The Company has no rents, income or receivables
other than the rents contractually owed under the Leases.
3.8.    Taxes. Except as otherwise set forth on Schedule 3.8:
(a)    The Company has at all times during its existence been treated as a
disregarded entity for federal income Tax purposes.
(b)    All Tax Returns required to have been filed by the Company have been duly
and timely filed (or, if due between the date hereof and the Closing Date, will
be duly and timely filed), and each such Tax Return correctly and completely
reflects the Company’s liability for Taxes and all other information required to
be reported thereon. All Taxes owed by the Company (whether or not shown on any
Tax Return) have been timely paid (or, if due between the date hereof and the
Closing Date, will be duly and timely paid). The Company has adequately provided
for in its books of account and related records, and has set aside sufficient
cash reserves to cover, liabilities for all current Taxes not yet due and
payable.
(c)    There is no action or audit currently proposed, threatened or pending
against, or with respect to, the Company in respect of any Taxes. The Company is
not the beneficiary of any extension of time within which to file any Tax
Return, and the Company has not made any requests for such extensions. No claim
has ever been made in writing by a Taxing Authority in a jurisdiction in which
the Company did not file Tax Returns that the Company was required to file Tax
Returns in such jurisdiction. There are no Liens with respect to Taxes on any of
the Membership Interests of the Company or its Assets.
(d)    The Company has withheld and timely paid all Taxes required to have been
withheld and paid by the Company and has complied with all information reporting
and backup withholding requirements, including maintenance of required records
with respect thereto.
(e)    There is no dispute or claim by a Taxing Authority concerning any
liability for Taxes of the Company for which notice has been provided, or which
is asserted or threatened, or which is otherwise known to the Company. Schedule
3.8(e) (i) lists all state and local income Tax Returns filed by the Company for
taxable periods ended on or after the year ended 2010, (ii) indicates those Tax
Returns that have been audited, and (iii) indicates those Tax Returns that




--------------------------------------------------------------------------------




currently are the subject of audit. The Company has not waived (or is subject to
a waiver of) any statute of limitations in respect of Taxes or has agreed to (or
is subject to) any extension of time with respect to a Tax assessment or
deficiency. The Company has not received any ruling from or entered into any
closing agreement with any Taxing Authority that would be binding on Buyer.
(f)    Seller is not a “foreign person” within the meaning of Section 1445 of
the Code.
3.9.    Compliance with Law.
(a)    To Seller’s Knowledge, the Company and has complied with, and is not in
violation of, any applicable Law to which the Company or the Company’s
Activities is or has been subject, except where the failure to comply with any
Law would not reasonably be expected to have a material adverse effect upon the
Company or the Company Activities or impair materially the ability of the
Company to perform its obligations under this Agreement; provided, however, that
notwithstanding the foregoing, Seller makes no representations or warranties as
to whether any act or omission of the Tenant Parties may have caused a violation
of Law with respect to the Properties or the operation thereof.
(b)    Neither the Company nor any of its Affiliates has received notice
regarding any violation of, conflict with, or failure to comply with, any Law
with respect to the Properties.
3.10.    Authorizations.
(a)    The Company owns, holds or lawfully uses in the operation of its business
all Authorizations that are necessary for it to conduct its business and the
Company Activities as currently conducted or as proposed to be conducted. To
Seller’s Knowledge, such Authorizations are valid and in full force and effect
and none of such Authorizations has been withdrawn, revoked, suspended,
cancelled, subject to integrity review, or other regulatory action, nor is any
such withdrawal revocation, suspension, cancellation, integrity review, or other
action pending threatened in writing. Notwithstanding the foregoing, Seller
makes no such representations or warranties as to any Authorizations that are
necessary or useful in order for the Tenant Parties to operate their businesses
within or at the Properties.
(b)    To Seller’s Knowledge, no event has occurred and no circumstances exist
that (with or without the passage of time or the giving of notice or both) would
reasonably be expected to result in a violation of, conflict with, failure on
the part of the Company to comply with the terms of, or the revocation,
withdrawal, termination, cancellation, suspension or modification of any
Authorization held by the Company; provided, however, that Seller makes no such
representations or warranties as to any Authorizations held by the Tenant
Parties in connection with the operation of their businesses within or at the
Properties.
(c)     None of the Company and its Affiliates has received notice regarding any
violation of, conflict with, failure to comply with the terms of, or any
revocation, withdrawal, termination, cancellation, suspension or modification
of, any Authorization as it relates to the Company Activities. To Seller’s
Knowledge, neither the Company nor any Affiliate thereof is




--------------------------------------------------------------------------------




in default, and neither the Company nor any such Affiliate has received notice
of any claim of default, with respect to any Authorization held by the Company;
provided, however, that Seller makes no such representations or warranties as to
whether any default exists with respect to any Authorizations held by the Tenant
Parties in connection with the operation of their businesses within or at the
Properties.
(d)    No Person other than the Company owns or has any proprietary, financial
or other interest (direct or indirect) in any Authorization the Company owns or
uses in the operation of its business or the Company Activities as currently
conducted or as proposed to be conducted; provided, however, that the Tenant
Parties may own or have an interest in Authorizations that are necessary or
useful in connection with the operation of their businesses within or at the
Properties.
3.11.    Assets.
(a)    The Company owns no Assets other than its interest in the Properties, the
FFE and the Leases.
(b)    Seller and its Affiliates (other than the Company) do not have any
interest in the Company’s Assets (other than the indirect interest in the
Company’s Assets held by the Seller and certain of its Affiliates by virtue of
Seller’s ownership of the Membership Interests).
3.12.    Real Property.
(a)    The Properties described on Exhibit A constitute all of the real property
owned by the Company. The Company owns fee simple to the Real Property, free and
clear of all Encumbrances other than Permitted Encumbrances.
(b)    The Properties are leased to the “Tenants” as described in the “Leases”
described on Exhibit B attached hereto and made a part hereof.
(c)    Other than the Leases, the Permitted Encumbrances and the Fannie Loan
Documents, the Company has not entered into any leases, subleases, licenses,
concessions, rights of first refusal, right of first offer to purchase, or other
agreements, written or oral, granting to any party the right of use or occupancy
of any portion of the Real Property. Other than the Company or as described in
the Leases, the Permitted Encumbrances and the Fannie Loan Documents, the
Company is not aware of any parties in possession, entitled to assert or that
have asserted any right to possession of any portion of the Real Property.
Seller has made available to Buyer a correct and complete copy of each Lease,
together with all amendments, modifications, and extensions thereof.
(d)    The Company has not received notice from any Governmental Entity having
the power of eminent domain over the Real Property that such Governmental Entity
has commenced or intends to exercise the power of eminent domain or a similar
power with respect to all or any part of the Real Property. The Company has not
received notice from any Governmental Entity of any pending or threatened
condemnation, fire, health, safety, building, zoning or other land use
regulatory proceedings, lawsuits or administrative actions relating to any
portion of the Real Property. Neither the Company nor any of its Affiliates has
received




--------------------------------------------------------------------------------




notice of any pending or threatened special assessment proceedings affecting any
portion of the Real Property. The Company has not received notice from any
Governmental Entity or third party alleging that the Real Property or its
present uses and operations of the Real Property fail to comply with any Laws,
covenants, conditions, restrictions, easements, disposition agreements and
similar matters. Neither the Seller nor the Company nor its Affiliates have
received any written notice or other written communication from any Governmental
Entity that remains uncured regarding any actual, alleged, possible or potential
violation of, or failure to comply with any Law affecting the Real Property or
the use or operation thereof.
(e)    Neither the Seller nor the Company has received any written notice of any
pending or threatened plans to modify or realign any adjacent street or highway
or any eminent domain proceeding that would result in the taking of any portion
of any such property or that would adversely affect the current use, enjoyment
or value of any such property.
(f)    Neither Seller nor the Company has received any written notice of any
pending or threatened public improvements which will result in special
assessments or taxes against the Real Property.
(g)    The Company has not entered into any outstanding agreements, options,
rights of first offer or refusal, or other present, conditional or contingent
rights in favor of any Person to acquire all or any portion of the Real
Property.
3.13.    [INTENTIONALLY DELETED].
3.14.    Absence of Certain Changes or Events Since the Balance Sheet Date.
There has not been any material adverse change in the condition (financial or
otherwise), operations, prospects or results of operations of the Company;
provided, however, that Seller makes no representation or warranty as to whether
there has occurred any material adverse change in the condition (financial or
otherwise), operations, prospects or results of operations of the Tenant Parties
or the Properties.
3.15.    Material Contracts. The Company is not a party to any Material Contract
other than (i) the Fannie Loan Documents, (ii) the Permitted Encumbrances (to
the extent the Company is a party thereto), (iii) the Leases and any ancillary
documents related thereto, and (iv) any Contract listed on Schedule 3.15.
Neither the Company nor, to the Knowledge of Seller, any other party thereto is
in default in the performance, observance or fulfillment of any obligation,
covenant, condition or other term contained in any Material Contract; provided,
however, that Seller makes no representations or warranties as to whether any
act or omission of the Tenant Parties may have caused a default under any
Material Contract or whether a default has occurred under the provisions of any
Material Contract relating to the condition and maintenance of the Properties.
The Company has not given or received notice to or from any Person relating to
any such alleged or potential default under a Material Contract that has not
been cured.
3.16.    Notice of Liens. Seller has not pledged, mortgaged, sold, conveyed,
assigned or liened the Membership Interests, and the Company has not received
any notice from Seller or any third party creditor that the Seller’s Membership
Interests has been pledged, mortgaged,




--------------------------------------------------------------------------------




sold, conveyed, assigned or liened, or that a charging order has been issued
against the Seller’s Membership Interests.
3.17.    Regulatory Matters.
(a)    No Governmental Entity has notified Seller, the Company or any Affiliate,
and Seller, the Company and their Affiliates have no Knowledge that the conduct
of the Company Activities was or is in violation of any applicable Law or the
subject of any investigation.
(b)    Neither Seller, the Company, its Affiliates, nor any of its or their
officers, directors or employees has intentionally and knowingly made an untrue
statement of a material fact to any Governmental Entity with respect to the
Company or the Company’s Activities (whether in any submission to such
Governmental Entity or otherwise), or failed to disclose a material fact
required to be disclosed by the Company to any Governmental Entity with respect
to the Company or the Company Activities. Neither Seller, the Company, its
Affiliates nor any employee has received nor is aware of any basis for the
issuance of any notice to such effect.
3.18.    Litigation.
(a)    There is no known Proceeding (i) pending or threatened against or
affecting the Company, or to the Company’s Knowledge, the Properties or the
Assets, or (ii) that challenges or seeks to prevent, enjoin or otherwise delay
the transactions contemplated by this Agreement. To Seller’s Knowledge, no event
has occurred or agreement, contract or circumstances exist that may give rise or
serve as a basis for any such Proceeding. There is no Proceeding against any
current or former officer, member, manager or employee of the Company or its
Affiliates with respect to which the Company has or is reasonably likely to have
an indemnification obligation.
(b)    There is no unsatisfied judgment, penalty or award against or affecting
the Company or any of its Properties or Assets. To Seller’s Knowledge, there is
no Order to which the Company or any of its Properties or Assets are subject.
3.19.    Employee Benefits. The Company is not a party nor has or may in the
future have any liability, for the benefit of any present or former members,
managers, employees, contractors or consultants of the Company (collectively,
“Company Benefit Plans”). The Company does not have any intent or commitment to
create, modify or terminate any Company Benefit Plan.
3.20.    Labor and Employment Matters. The Company has never had any employees.
3.21.    Environmental.
(a)    Neither Seller nor the Company has received notice of any pending or
threatened Environmental Actions against the Company.
(b)    The Company has not entered into any judgment, decree, order or other
similar requirement of or agreement with any Governmental Entity under any
Environmental Laws.




--------------------------------------------------------------------------------




(c)    The Company has not expressly assumed responsibility for or agreed to
indemnify or hold harmless any Person for any liability or obligation, arising
under or relating to Environmental Laws.
3.22.    INTENTIONALLY DELETED.
3.23.    Books and Records. At the Closing, all of the books and records of the
Company will be in the possession of the Company. At the Closing, Seller will
deliver, or cause to be delivered, to Buyer or its designee all of the minute
books of the Company.
3.24.    Absence of Certain Business Practices. Neither Seller, the Company, its
Affiliates nor any officer, director, employee, agent or other representative of
the Company or any Person acting on their behalf have, in connection with the
Company Activities, made, directly or indirectly, any bribes, kickbacks, or
political contributions to obtain or retain business either within the United
States or abroad, to obtain favorable treatment in securing business or to
obtain special concessions, or to pay for favorable treatment for business
secured or for special concessions already obtained; provided, however, that
Seller makes no such representations or warranties as to whether any Tenant
Parties have taken any such actions in connection with the operation of their
businesses within or at the Properties.
3.25.    Certain Business Relationships With Affiliates. No Affiliate of the
Company or Seller (a) has any claim or cause of action against any of the
Company, (b) owes any money to the Company or (c) is a party to any Contract
with the Company that will remain in effect after the Closing.
3.26.    Brokers or Finders. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller or the Company.
3.27.    Completeness of Disclosure. No representation or warranty made by
Seller, the Company or any officer of the Company in this Agreement or any
certificate delivered to Buyer pursuant hereto (a) Knowingly contains any untrue
statement of any fact; or (b) intentionally omits to state any fact that is
necessary to make the statements made, in the context in which made, not false
or misleading in substantial respect.
3.28.    Business Purpose. The Company has no business activity or purpose, and
has never had any business activity or purpose, other than the ownership and
leasing of the Properties shown on Exhibit A and Exhibit B.
3.29.    No Representation or Warranty by Seller; As-Is Sale. Buyer acknowledges
that, except as expressly set forth in this Agreement, Seller has not made and
does not make any warranty or representation regarding the truth, accuracy or
completeness of the Seller Documents (including without limitation all surveys,
environmental reports, zoning reports, engineering reports or other similar
reports prepared by third parties) or the source(s) thereof. Buyer further
acknowledges that some if not all of the Seller Documents were prepared by third
parties other than Seller. Except as expressly set forth in this Agreement,
Seller expressly disclaims any and all liability for representations or
warranties, express or implied, statements of fact and other matters contained
in such information, or for omissions from the Seller Documents, or in any




--------------------------------------------------------------------------------




other written or oral communications transmitted or made available to Buyer.
Except with respect to those matters that are the subject of the representations
of Seller contained herein, (i) Buyer shall rely solely upon its own
investigation with respect to the Company and the Properties, including, without
limitation, the Properties’ physical, environmental or economic condition,
compliance or lack of compliance with any Authorization or Law or any other
attribute or matter relating thereto and (ii) Buyer is accepting the Membership
Interests and the Properties “as-is, where-is, with all faults.” Seller has not
undertaken any independent investigation as to the truth, accuracy or
completeness of the Seller Documents and is providing the Seller Documents
solely as an accommodation to Buyer. Buyer acknowledges and agrees that, except
for any matters that are the subject of the representations, covenants or
obligations of Seller contained in this Agreement or in the Seller’s Closing
Documents, Buyer is not relying on (and Seller and each of its Affiliates do
hereby disclaim and renounce) any representations or warranties of any kind or
nature whatsoever, whether oral or written, express, implied, statutory or
otherwise, from Seller or its Affiliates. The provisions of this Section 3.29
shall survive the termination of this Agreement and shall survive the Closing.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES PERTAINING TO THE SELLER
Seller represents and warrants to Buyer as follows:
4.1.    Enforceability; Authority. Assuming due authorization, execution and
delivery of this Agreement by Buyer, this Agreement constitutes the legal, valid
and binding obligation of Seller, enforceable against Seller in accordance with
its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting or
relating to creditors’ rights generally, and (b) the availability of injunctive
relief and other equitable remedies. Upon the execution and delivery of each
other agreement to be executed or delivered by Seller at the Closing
(collectively, the “Seller Closing Documents”), and assuming due authorization,
execution and delivery by Buyer of each of the Seller Closing Documents to which
Buyer is a party , each of the Seller Closing Documents will constitute the
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, except as such enforceability may be limited by (x)
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting or relating to creditors’ rights generally, and (y) the availability
of injunctive relief and other equitable remedies. Seller has the right, power,
authority and legal capacity to execute and deliver this Agreement and the
Seller Closing Documents and to perform its obligations under this Agreement and
the Seller Closing Documents.
4.2.    Conflict. Neither the execution, delivery and performance of this
Agreement or the Seller Closing Documents nor the consummation or performance of
the transactions contemplated hereby or thereby by Seller will, directly or
indirectly (with or without notice or lapse of time): (a) breach or give any
Governmental Entity or other Person the right to challenge any of the
transactions contemplated hereby or to exercise any remedy or obtain any relief
under any Order to which Seller may be subject or, to Seller’s Knowledge, any
Law to which Seller may be subject; (b) based on actions or inaction of Seller
or its Affiliates, result in the imposition or creation of any Lien upon or with
respect to the Membership Interests of Seller; (c) contravene,




--------------------------------------------------------------------------------




conflict with or result in a violation or breach of any Contract of Seller in a
manner that would adversely affect the consummation of the transactions
contemplated hereby, the ability of Buyer to acquire the Membership Interests
free and clear of all Liens, or the ability of Buyer to receive the benefit of
its bargain hereunder; or (d) contravene, conflict with or result in a violation
or breach of any of the terms or requirements of, or give any Governmental
Entity or other Person the right to revoke, withdraw, suspend, cancel, terminate
or modify, any Authorization that is held by such Seller that otherwise relates
to the Membership Interests, except in each such case where such contravention,
conflict, violation, breach, default or Lien would not reasonably be expected to
have a material adverse effect upon the Company or the Company Activities or
impair materially the ability of Seller to perform its obligations under this
Agreement; provided, however, that notwithstanding the foregoing, Seller makes
no representations or warranties as to the effect of the execution, delivery and
performance of this Agreement or the Ancillary Agreements to which it is a party
and/or the consummation or performance of the transactions contemplated hereby
or thereby by the Seller upon (i) any Authorizations held by the Tenant Parties
or by the Company with respect to the Properties, (ii) the operations conducted
by Tenant Parties at or within the Properties, or (iii) any Contracts to which
the Tenant Parties are a party.
4.3.    Consents. Except for the Fannie Consent and such other notices and
Consents as have been given or obtained prior to the date hereof, Seller is not
required to give any notice to or obtain any Consent from any Person in
connection with Seller’s execution and delivery of this Agreement or any of the
Seller Closing Documents, the consummation of the contemplated transactions or
the performance of such Seller’s obligations under this Agreement and the Seller
Closing Documents, except where the failure to give any such notice or obtain
any such Consent would not reasonably be expected to have a material adverse
effect upon the Company or the Company Activities or impair materially the
ability of Seller to perform its obligations under this Agreement; provided,
however, that notwithstanding the foregoing, Seller makes no representations or
warranties as to whether any such notice or Consent may be required in
connection with (a) any Authorizations held by the Tenant Parties or by the
Company with respect to the Properties, (b) the operations conducted by Tenant
Parties at or within the Properties, or (c) any Contracts to which the Tenant
Parties are a party.
4.4.    Legal Proceedings. There are no pending or to Seller’s Knowledge
threatened Proceedings by or against Seller (a) that relate to or may affect any
of the Membership Interests of Seller; or (b) that challenge, or that may have
the effect of preventing, delaying, making illegal or otherwise interfering
with, the contemplated transactions, and there are no known facts or
circumstances that could form the basis for the successful institution and
prosecution of any such Proceeding.
4.5.    Brokers or Finders. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller or the Company.
4.6.    Ownership of Membership Interests. Seller has good and marketable title
to the Membership Interests owned by Seller, free and clear of all Liens. Seller
has not pledged, assigned, conveyed, mortgaged, or granted a security interest
or lien in, the Membership Interests to any third party. Seller owns 100% of the
Membership Interests. Seller owns and has always




--------------------------------------------------------------------------------




owned 100% of the outstanding equity of the Company, and the Company has never
had any other owner of any membership interests, equity interests, rights of
first refusal, options or warrants to purchase units or any similar type of
equity ownership in the Company. The Membership Interests to be conveyed to
Buyer constitute all of the membership interests and other interests in the
Company (owned by Seller or otherwise). Seller has not granted a currently
effective power of attorney or proxy to any Person with respect to all or any
part of the Membership Interests owned by Seller. Except for this Agreement,
Seller is not a party to or bound by any agreement, undertaking or commitment to
sell, transfer, assign, exchange, purchase or otherwise acquire any membership
interests of the Company. Upon transfer of the Membership Interests to the
Buyer, the Buyer will receive valid title to the Membership Interests, free and
clear of any Liens (other than any Liens that attach as a result of the Buyer’s
ownership thereof).
4.7.    Completeness of Disclosure. No representation or warranty made by Seller
in this Agreement or any certificate delivered to Buyer pursuant hereto (a)
Knowingly contains any untrue statement of any fact; or (b) intentionally omits
to state any fact that is necessary to make the statements made, in the context
in which made, not false or misleading in any respect.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represents and warrants to Seller as follows:
5.1.    Organization and Good Standing. Buyer is a limited liability company
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization, has all requisite limited liability company
power to own, lease and operate its properties and to carry on its business as
now being conducted.
5.2.    Authority and Enforceability. Buyer has the requisite power and
authority to enter into this Agreement and to consummate the Acquisition. The
execution and delivery of this Agreement and the consummation of the Acquisition
have been duly authorized by all necessary limited liability company action on
the part of Buyer. This Agreement has been duly executed and delivered by Buyer
and, assuming due authorization, execution and delivery by Seller, constitutes
the valid and binding obligation of Buyer, enforceable against it in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting or
relating to creditors’ rights generally, and (b) the availability of injunctive
relief and other equitable remedies.
5.3.    No Conflicts; Authorizations.
(a)    The execution and delivery of this Agreement by Buyer does not, and the
consummation of the Acquisition by Buyer will not, (i) violate the provisions of
any of the Organizational Documents of Buyer, (ii) violate any Contract to which
Buyer is a party, (iii) to the knowledge of Buyer, violate any Law of any
Governmental Entity applicable to Buyer on the date hereof, or (iv) to the
knowledge of Buyer, result in the creation of any Liens upon any of the assets
owned or used by Buyer, except in each such case where such violation or Lien




--------------------------------------------------------------------------------




would not reasonably be expected to impair materially the ability of Buyer to
perform its obligations under this Agreement or consummate the Acquisition.
(b)    No Authorization or Order of, registration, declaration or filing with,
or notices to any Governmental Entity is required by Buyer in connection with
the execution and delivery of this Agreement and the consummation of the
Acquisition, except for such Authorizations, Orders, registrations,
declarations, filings and notices the failure to obtain or make, which would not
reasonably be expected to impair materially the ability of Buyer to perform its
obligations under this Agreement or consummate the Acquisition.
5.4.    Availability of Funds. Assuming approval of the continuation of the
Fannie Loan with the Company following the Closing, Buyer has cash available or
has existing borrowing facilities that together are sufficient to enable it to
consummate the Acquisition.
5.5.    Brokers or Finders. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer or any Affiliate of Buyer.
ARTICLE VI    
COVENANTS OF SELLER
6.1.    Conduct of Business. During the period from the date of this Agreement
and continuing until the earlier of the termination of this Agreement or the
Closing, except with the prior written consent of Buyer, Seller shall cause the
Company to:
(f)    maintain its limited liability company existence, pay its debts and Taxes
when due, pay or perform other obligations when due, and carry on its business
in the usual, regular and ordinary course in a manner consistent with past
practice;
(g)    maintain its books and records in accordance with past practice;
(h)    promptly notify Buyer of any event or occurrence of which Seller or the
Company becomes aware that is not in the ordinary course of business;
6.2.    Negative Covenants. Except as expressly provided in this Agreement or
with the prior written consent of the Buyer, Company will not (and Seller and
its Affiliates will not, with respect to the Company), without the prior written
consent of Buyer:
(c)    adopt or propose any amendment to the Organizational Documents of the
Company;
(d)    issue or authorize for issuance any ownership interests or other
security, or make any change in any issued and outstanding ownership interests
or other security, or redeem, purchase or otherwise acquire, directly or
indirectly, any ownership interests, equity interest or other security;
(e)    (i) modify or increase the compensation (including bonus opportunities)
or benefits payable or to become payable by the Company to any of its current or
former directors,




--------------------------------------------------------------------------------




employees, contractors or consultants, (ii) grant any severance or termination
pay, or (iii) enter into any employment, consulting, severance or termination
agreement or arrangement with any of its current or former directors, key
employees, contractors or consultants;
(f)    establish, adopt or enter into any Company Benefit Plan or any collective
bargaining, thrift, compensation or other plan, agreement, trust, fund, policy
or arrangement for the benefit of any current or former directors, employees,
contractors or consultants of the Company;
(g)    sell, lease, transfer or assign any Property or Asset of the Company;
(h)    assume, incur or guarantee any Indebtedness, or modify the terms of any
existing Indebtedness (except as contemplated by Section 2.2);
(i)    mortgage, pledge or permit to become subject to Liens (other than
Permitted Liens) any Property or Asset of the Company;
(j)    make any loans, advances or capital contributions to, or investments in,
any Person;
(k)    cancel any debts or waive any claims or rights of substantial value;
(l)    (i) amend, modify or terminate, or waive, release or assign any rights
under, any Material Contract, (ii) enter into any Contract which, if in effect
on the date hereof, would have been required to be a Material Contract, or (iii)
otherwise take any action or engage in any transaction that is material to the
Company;
(m)    make any filings or registrations, with any Governmental Entity, except
routine filings and registrations made in the ordinary course of business;
(n)    be party to (i) any merger, acquisition, consolidation, recapitalization,
liquidation, dissolution or similar transaction involving the Company or (ii)
any purchase or sale of all or any substantial portion of the Assets or
ownership interests or other securities of the Company or any of the Properties;
(o)    make any changes in its accounting methods, principles or practices;
(p)    make any material election relating to Taxes (except such that are
consistent with past practice), take any action that would cause the Company to
no longer be treated as a disregarded entity for federal income tax purposes, or
settle or compromise any material Liabilities for Taxes;
(q)    make any change in material Tax accounting or reporting methods, except
as may have been required as a result of a change of Law;
(r)    take any action or omit to do any act which action or omission will cause
it to breach any obligation contained in this Agreement or cause any
representation or warranty of Seller or the Company not to be true and correct
as of the Closing Date;
(s)    take any actions outside the ordinary course of business; or




--------------------------------------------------------------------------------




(t)    agree or otherwise commit, whether in writing or otherwise, to do any of
the foregoing.
6.3.    Access to Information. Seller shall, and shall cause the Company to,
afford to Buyer’s officers, directors, employees, accountants, counsel,
consultants, advisors and agents (“Representatives”) free and full access to and
the right to inspect, during normal business hours, all of the Real Property,
properties, Assets, records, Contracts and other documents related to the
Company and shall permit them to consult with the officers, employees,
accountants, counsel and agents for the purpose of making such investigation of
the Company as Buyer shall desire to make. Seller shall furnish to Buyer all
such documents and copies of documents and records and information with respect
to the Company and copies of any working papers relating thereto as Buyer may
request, all to the extent the foregoing items are within the possession or
control of Seller or the Company. Without limiting the foregoing, Seller shall
permit Buyer and its Representatives to conduct environmental due diligence,
investigations and examinations of the Company and the Real Property, including
the collecting and analysis of samples of indoor or outdoor air, surface water,
groundwater or surface or subsurface soils, provided that (i) Buyer must give
Seller and Manager reasonable prior telephone or written notice of any and all
inspections or tests, and with respect to any intrusive inspection or test
(i.e., core sampling) must obtain Seller’s prior written consent (which consent
will not be unreasonably withheld or conditioned), and (ii) Buyer shall not
interfere with the operations of the Tenant Parties. Buyer shall bear the cost
of all inspections or tests and shall indemnify and hold Seller and the Company
harmless from and against all claims, damages, injuries, accidents, losses and
expenses relating to the activities of Buyer and its Representatives pursuant to
this Section 6.3.
6.4.    Intercompany Arrangements; Indebtedness; Release of Liens.
(a)    Prior to the Closing, Seller shall, in consultation with Buyer, settle
all accounts that are unpaid as of the Closing Date between the Company, on the
one hand, and Seller or any Affiliate of the Company or Seller, on the other.
(b)    Prior to the Closing, except for obligations of the Company with respect
to the Leases, the Permitted Encumbrances and the Fannie Loans, Seller shall
extinguish (i) all Indebtedness of the Company, and (ii) all guarantees by the
Company of any Indebtedness of Seller or any Affiliate of the Company or Seller.
(c)    Prior to the Closing, Seller shall have caused to be released all Liens
in and upon any of the Membership Interests.
(d)    Neither Seller nor the Company shall be subject to any intercompany
agreements (including service and referral agreements and any other Contracts)
or any contracts with related entities, on the Closing Date, and all such
agreements and contracts shall be terminated, evidenced in a manner satisfactory
to the Buyer.
6.5.    Confidentiality. From and after the Closing, Seller will, and will cause
its Affiliates, to hold, and will use its reasonable best efforts to cause their
respective Representatives to hold, in confidence any and all information,
whether written or oral, concerning the Company, except to the extent that
Seller can show that such information (a) is




--------------------------------------------------------------------------------




in the public domain through no act of Seller taken after the Closing or (b) is
lawfully acquired by Seller after the Closing from sources that are not
prohibited from disclosing such information by a legal, contractual or fiduciary
obligation; provided, however, that Seller and its Affiliates shall be entitled
to disclose such information to the extent reasonably necessary to enforce
Seller’s rights under this Agreement or perform its obligations under this
Agreement, the Seller’s Closing Documents or under applicable Law or to perform
any other legal, contractual or fiduciary obligation of Seller. If Seller or any
of their Representatives are compelled to disclose any such information by
judicial or administrative process or by other requirements of Law, Seller shall
promptly notify Buyer in writing and shall disclose only that portion of such
information that Seller is advised by its counsel in writing is legally required
to be disclosed; provided that Seller shall exercise their reasonable best
efforts to obtain an appropriate protective order or other reasonable assurance
that confidential treatment will be accorded such information.
6.6.    [INTENTIONALLY DELETED].
6.7.    Notification of Certain Matters. Seller and the Company shall give
prompt notice to Buyer of (a) any fact, event or circumstance known to it that
individually or taken together with all other facts, events and circumstances
known to it, has had or is reasonably likely to have, individually or in the
aggregate, a material adverse effect on the condition (financial or otherwise),
operations, prospects or results of operations of the Company, or that would
cause or constitute a breach of any of its representations, warranties,
covenants or agreements contained herein, (b) any fact, event or circumstance
known to it that individually or taken together with all other facts, events and
circumstances known to it, has had or is reasonably likely to result in the
failure of any condition precedent to Buyer’s obligations, (c) any notice or
other communication from any third party alleging that the consent of such third
party is or may be required in connection with the Acquisition, (d) any notice
or other communication from any Governmental Entity in connection with the
Acquisition, or (e) any Proceedings commenced relating to the Company that, if
pending on the date of this Agreement, would have been required to have been
disclosed pursuant to Section 3.18; provided, however, that (i) the delivery of
any notice pursuant to this Section 6.7 shall not limit or otherwise affect any
remedies available to Buyer or prevent or cure any misrepresentations, breach of
warranty or breach of covenant, and (ii) disclosure by Seller shall not be
deemed to amend or supplement any Schedule or constitute an exception to any
representation or warranty.
6.8.    [INTENTIONALLY DELETED].
6.9.    Exclusivity. Except with respect to this Agreement and the transactions
contemplated hereby, Seller agrees that it will not, and it will cause the
Company and its and their respective directors, officers, employees, Affiliates
and other agents and Representatives (including any investment banking, legal or
accounting firm retained by it or any of them and any individual member or
employee of the foregoing) (each, an “Agent”) not to: (a) initiate, solicit or
seek, directly or indirectly, any inquiries or the making or implementation of
any proposal or offer (including any proposal or offer to its stockholders or
any of them) with respect to a merger, acquisition, consolidation,
recapitalization, liquidation, dissolution, equity investment or similar
transaction involving, or any purchase of all or any substantial portion of




--------------------------------------------------------------------------------




the assets or any ownership interests of, the Company (any such proposal or
offer being hereinafter referred to as a “Proposal”); (b) engage in any
negotiations concerning, or provide any confidential information or data to, or
have any substantive discussions with, any person relating to a Proposal; (c)
otherwise cooperate in any effort or attempt to make, implement or accept a
Proposal; or (d) enter into Contract with any Person relating to a Proposal.
Seller shall notify Buyer immediately if any inquiries, proposals or offers
related to a Proposal are received by, any confidential information or data is
requested from, or any negotiations or discussions related to a Proposal are
sought to be initiated or continued with, Seller or the Company or any of their
respective directors, officers, employees and Affiliates or, to its knowledge,
any other Agent. Seller and the Company shall, and shall cause their respective
Representatives to, immediately cease and terminate any discussion, negotiation
or other activity with any third party heretofore conducted by Seller, the
Company, any of their respective Affiliates and any Agent of the foregoing with
respect to any Proposal.
6.10.    Release. Notwithstanding anything contained in this Agreement, the
Ancillary Agreements or any other document or agreement contemplated hereby and
thereby to the contrary, Seller, on behalf of Seller and their respective
successors and assigns and Affiliates, as of the Closing, hereby releases and
forever discharges the Company for and from any Losses that Seller ever had, now
has, or hereafter can, shall or may have against the Company, upon or by reason
of any matter, cause or thing whatsoever from the beginning of time through the
Closing Date.
ARTICLE VII    
COVENANTS OF BUYER AND SELLER
7.1.    Regulatory Approvals. Buyer shall promptly apply for, and take all
reasonably necessary actions to obtain or make, as applicable, all
Authorizations, Orders, declarations and filings with, and notices to, any
Governmental Entity or other Person required to be obtained or made by Buyer
and/or the Tenant Parties for the consummation of the Acquisition and the
transactions contemplated by this Agreement. Seller shall cooperate with and
promptly furnish information (to the extent such information is within the
possession or control of Seller) to Buyer necessary in connection with any
requirements imposed upon Buyer and/or the Tenant Parties in connection with the
consummation of the Acquisition. Buyer shall be responsible for all filing and
other similar fees payable in connection with such filings, and for any local
counsel fees.
(u)    Buyer and Seller shall use their commercially reasonable efforts to
obtain promptly any clearance required under any applicable Laws for the
consummation of this Agreement and the transactions contemplated hereby. Buyer
and Seller shall keep the other apprised of the status of any communications
with, and any inquiries or requests for additional information from any other
Governmental Entities and shall comply promptly with any such inquiry or
request. Notwithstanding the foregoing, (i) Buyer shall not be required to (A)
consent to the divestiture, license or other disposition or holding separate
(through the establishment of a trust or otherwise) of any of its or its
Affiliates’ assets or (B) consent to any other structural or conduct remedy or
enter into any settlement or agree to any Order regarding antitrust matters
respecting the transactions contemplated by this Agreement and (ii) Buyer and
its Affiliates




--------------------------------------------------------------------------------




shall have no obligation to contest, administratively or in court, any ruling,
order or other action of any Governmental Entity or any other Person respecting
the transactions contemplated by this Agreement; provided that that each of
Buyer and Seller shall both promptly respond to any Governmental Entity to any
request for additional information.
(v)    Buyer and Seller shall instruct their respective counsel to cooperate
with each other and use commercially reasonable efforts to facilitate and
expedite the identification and resolution of any issues arising under
applicable Laws at the earliest practicable dates. Such commercially reasonable
efforts and cooperation include counsel’s undertaking (i) to keep each other
appropriately informed of communications from and to personnel of the reviewing
Governmental Entity, and (ii) to confer with each other regarding appropriate
contacts with and response to personnel of such Governmental Entity.
7.2.    Public Announcements. Buyer and Seller shall each be permitted to issue
any press release or otherwise make any public statement with respect to the
transactions contemplated by this Agreement; provided that Buyer and Seller
shall consult with each other before issuing, and give each other a reasonable
time to comment on such release or announcement in advance of such issuance.
Both Buyer and Seller may make internal announcements regarding the Acquisition
to their respective employees.
7.3.    Tax Matters.
(e)    Allocation of Taxes Between Buyer and Seller; Preparation of Tax Returns.
(i)    The Seller shall bear the burden of Taxes arising out of the operations
of the Company or the ownership of the Assets with respect to transactions or
periods (or portions thereof) ending on or prior to the Closing Date, and Buyer
shall bear the burden of Taxes arising out of the operations of the Company or
the ownership of the Assets with respect to transactions or periods (or portions
thereof) beginning after the Closing Date. Neither the Company nor the Buyer
shall bear the burden of any Taxes arising out of the operations of Seller’s
Affiliates (other than the Company).
(ii)    Except as provided in (iii) below, in the case of Taxes of the Company
for a taxable period of the Company that includes, but does not end on, the
Closing Date, the allocation of such Taxes between the Buyer and Seller shall be
made on the basis of an interim closing of the books as of the end of the
Closing Date.
(iii)    In the case of any Taxes of the Company that are imposed on a periodic
basis and are payable for a taxable period that includes, but does not end on,
the Closing Date (e.g., ad valorem property taxes), the portion of such Tax
which relates to the portion of such taxable period ending on the Closing Date
shall be deemed to be the amount of such Tax for the entire taxable period
multiplied by a fraction, the numerator of which is the number of days in the
taxable period ending on the Closing Date and the denominator of which is the
number of days in the entire taxable period.




--------------------------------------------------------------------------------




(iv)    All Tax Returns of the Company for taxable periods that include the
Closing Date shall be prepared in accordance with the Company’s past practices
unless otherwise required by Law.
(f)    Cooperation in Filing Tax Returns. Buyer and Seller shall, and shall each
cause its subsidiaries and Affiliates to, provide to the other such cooperation
and information, as and to the extent reasonably requested, in connection with
the filing of any Tax Return of the Company, or in any audit, litigation or
other proceeding with respect to Taxes of the Company.
(g)    Carryovers, Refunds, and Related Matters.
(i)    Any refund of Taxes (including any interest thereon) that relates to the
Company and that is attributable to a period after the Closing Date shall be the
property of the Company, as applicable, and shall be retained by the Company (or
promptly paid by Seller to the Company if any such refund (or interest thereon)
is received by Seller or any of their respective Affiliates).
(ii)    If (A) after the Closing Date, the Company receives a refund of any Tax
that is attributable to a period ending on or before the Closing Date, (B) the
Tax was paid by (1) Seller on or after the Closing Date or (2) Seller or the
Company prior to the Closing Date, then the Buyer or the Company, as the case
may be, promptly shall pay or cause to be paid to Seller the amount of such
refund together with any interest thereon, but net of any Taxes imposed on the
Company with respect to the receipt of such refund.
(iii)    In applying Section 7.3(c)(i) and Section 7.3(c)(ii), any refund of
Taxes (including any interest thereon) for a taxable period that includes but
does not end on the Closing Date shall be allocated between the period ending on
or before the Closing Date and the period ending after the Closing Date in
accordance with Section 7.3(a).
(h)    Tax Treatment of the Buy-Sell of the Membership Interests. For federal
income and applicable state income Tax purposes, Seller will be treated as
selling the Assets of the Company and Buyer will be treated as buying the Assets
of the Company.
7.4.    Casualty. From the date hereof until the Closing Date, in the event that
there is any damage to or loss of any of the Properties (whether by fire, theft,
vandalism or other cause or casualty) that entitles the Tenant of such Property
to terminate its Lease with respect to such Property pursuant to the terms of
such Lease, Buyer, at its sole option, may elect to terminate this Agreement in
its entirety. Notwithstanding, if Buyer does not elect to terminate this
Agreement (or does not have the option to terminate this Agreement) following
such damage or loss, any insurance proceeds with respect to the damage or loss
shall be used and applied as required by the terms of the applicable Lease and
the Fannie Loan Documents and may not be expended for any other purpose prior to
Closing.
7.5.    Condemnation. From the date hereof until the Closing Date, in the event
that there is any condemnation of any of the Properties, the Purchase Price
shall be reduced by the amount of such condemnation proceeds received by the
Company prior to the Closing Date (but not including any amounts belonging to
the Tenants pursuant to the terms of the Leases) but the




--------------------------------------------------------------------------------




reduction shall be offset by any amounts received by Buyer for such
condemnation; provided, however, in the event of any pending, threatened or
contemplated condemnation or eminent domain proceeding which Buyer reasonably
determines to have a material adverse impact on the business of the Company,
Buyer at its sole option, may elect to terminate this Agreement in its entirety.
7.6.    Title Work and Surveys; Title Policies; Environmental Inspections.
(e)    Title Work. Seller furnished to Buyer certain existing title work (the
“Existing Title Work”) on or before the execution of this Agreement. No material
Liens have been placed on the Properties by the Company since the date of the
most recent Existing Title Work with respect to each Property. Following
execution of this Agreement, Buyer may obtain, at Buyer’s option and at Buyer’s
expense, commitments from the title insurance company issuing the Existing Title
Work (the “Title Company”) to issue (i) updates to the Existing Title Work or
(ii) new policies of owner’s title insurance for any Properties (or portion
thereof) as to which there is no Existing Title Work, together with legible
copies of all exceptions to title referenced therein (the “New Title Work”).
Buyer shall furnish Seller with copies of any material documents resulting from
the New Title Work promptly following receipt of same.
(f)    Surveys. Seller furnished to Buyer certain existing Surveys (the
“Existing Surveys”) on or before the execution of this Agreement. Following
execution of this Agreement, Buyer may obtain, at Buyer’s option and at Buyer’s
expense, (i) updates to the Existing Surveys or (ii) current, as-built surveys
for those Properties (or portions thereof) as to which there are no Existing
Surveys (the “New Surveys”). The New Surveys shall contain the surveyor’s
ALTA/ACSM certification to Buyer, Seller, the Company and the Title Company.
Buyer shall furnish Seller with copies of any New Surveys promptly following
receipt of such surveys.
(g)    [INTENTIONALLY DELETED]
(h)    Title Policy. At the Closing, Buyer may obtain, at Buyer’s option and at
Buyer’s expense, a current ALTA Form Owner’s Policy of Title Insurance (the
“Title Policy”) for the Real Property issued by the Title Company. Buyer shall
pay all premiums, costs and expenses of the Title Policy.
(i)    Environmental Inspections. Seller has provided Buyer with certain
existing environmental reports (the “Existing Environmental Reports”) on or
before the execution of this Agreement. Following the execution of this
Agreement (the “Environmental Inspection Period”), Buyer and Buyer’s agents,
representatives and contractors shall have the right to enter upon the Real
Property for the purpose of conducting such tests, assessments, evaluations and
investigations as Buyer may determine in its sole discretion, in order to
evaluate and determine the current environmental condition of the Real Property,
including without limitation, at Buyer’s cost and expense, Phase I or Phase II
environmental assessments of any Real Property and updates of any existing Phase
I or Phase II assessments in order to bring them current under AAI standards for
CERCLA (the “New Environmental Reports”), all at Buyer’s cost and expense;
provided, however, that any such tests or inspections shall be conducted in
accordance with the provisions of Section 6.3 above.




--------------------------------------------------------------------------------




7.7.    Rule 3-05 or Rule 3-14 Audit. Seller acknowledges that under either Rule
3-05 or Rule 3-14 of Regulation S-X, Buyer is required to provide certain
information in connection with reports Buyer is required to file with the
Securities and Exchange Commission. Accordingly, Seller agrees to (a) allow
Buyer and Buyer’s representatives, at Buyer’s sole cost and expense, to perform
an audit of the Company’s operations of and at the Properties to the extent
required under either Rule 3-05 or Rule 3-14 of Regulation S-X (hereinafter a
“Rule 3-05 or 3-14 Audit”), (b) make available to Buyer and Buyer’s
representatives for inspection and audit at the Company’s offices the Company’s
books and records relating solely to the Company’s operations that are
reasonably requested by Buyer for any full or partial years reasonably necessary
to complete the Rule 3-05 or 3-14 Audit, and (c) sign the management
representation letter to be provided by the Buyer’s independent auditors. In
connection with the foregoing, Buyer shall give Seller no less than three (3)
Business Days’ prior written notice of Buyer’s plans to inspect and audit such
books and records. Notwithstanding the foregoing, neither the Company nor Seller
shall be required to (a) prepare or compile any materials, (b) incur any third
party costs or expenses in connection with the Rule 3-05 or 3-14 Audit, (c)
provide any books, records or materials that could reasonably be expected to be
books, records or materials in the possession or control of the Tenant Parties,
(d) provide any books, records or materials that are not within the possession
or control of the Company or Seller, or (d) make any representations or
warranties with respect to such information beyond a customary management
representation letter signed by the Company reasonably requested by any
accounting firm engaged by the Buyer to deliver its auditors report with respect
to the Rule 3-05 or Rule 3-14 Audit. Buyer acknowledges and agrees that the
foregoing accounting and financial materials to be provided by the Company does
not include any information or materials related to the period prior to the
acquisition of the Properties by the Company and is to be limited solely to
information regarding the Properties after they were placed into operation by
the Company. Seller acknowledges that the Rule 3-05 or Rule 3-14 Audit may
require Buyer to perform a Rule 3-05 or 3-14 Audit both after the Effective Date
and after the Closing and Seller agrees that Seller’s obligations under this
Section 7.7 shall survive the Closing for a period of one year following the
Closing Date. Any Rule 3-05 or 3-14 Audit shall be completed as soon as
reasonably possible and Buyer and Buyer’s representatives shall use commercially
reasonable best efforts not to interfere with Seller’s or the Company’s ability
to conduct its business. Upon written request by Seller, copies of all Rule 3-05
or 3-14 Audits shall be promptly provided to Seller at no cost to Seller.
7.8.    Further Assurances. Subject to the terms of this Agreement, each of
Buyer and Seller shall execute such documents and other instruments and take
such further actions as may be reasonably required to carry out the provisions
hereof and consummate the Acquisition.
ARTICLE VIII    
CONDITIONS TO CLOSING
8.1.    Conditions to Obligations of Buyer and Seller. The obligations of Buyer
and Seller to consummate the Acquisition are subject to there being no temporary
restraining order, preliminary or permanent injunction or other Law or Order in
effect preventing the consummation of the Acquisition. No Law shall have been
enacted or shall be deemed applicable to the Acquisition which makes the
consummation of the Acquisition illegal.




--------------------------------------------------------------------------------




8.2.    Conditions to Obligation of Buyer. The obligation of Buyer to consummate
the Acquisition is subject to the satisfaction (or waiver by Buyer in its sole
discretion) of the following further conditions:
(i)    Each representation and warranty of the Company and the Seller contained
in this Agreement (i) shall have been true and correct in all respects (in the
case of representations and warranties qualified by materiality) or in all
material respects (in the case of representations and warranties not qualified
by materiality) as of the date of this Agreement and (ii) shall be true and
correct in all respects (in the case of representations and warranties qualified
by materiality) or in all material respects (as in the case of representations
and warranties not qualified by materiality) as of the Closing Date with the
same force and effect as if made on the Closing Date, in each case except for
those representations and warranties which address matters only as of an earlier
date (which representations shall have been true and correct in all respects (in
the case of representations and warranties qualified by materiality) or in all
material respects (as in the case of representations and warranties not
qualified by materiality) as of such particular date) and Buyer shall have
received a certificate dated the Closing Date signed on behalf of Seller to such
effect.
(j)    Seller and the Company shall have performed or complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied by Seller and/or the Company or its Affiliates at or prior
to the Closing Date. Buyer shall have received a certificate dated the Closing
Date signed on behalf of Seller and the Company to such effect.
(k)    [INTENTIONALLY DELETED]
(l)    [INTENTIONALLY DELETED]
(m)    There shall have been no material adverse change in the condition
(financial or otherwise), operations, prospects or results of operations of the
Company.
(n)    No Proceeding shall be pending or threatened before any court or other
Governmental Entity (i) seeking to prevent consummation of any of the
transactions contemplated by this Agreement, (ii) seeking to impose any material
limitation on the right of Buyer to own the Membership Interests and to control
the Company or (iii) seeking to restrain or prohibit Buyer’s ownership or
operation (or that of its Subsidiaries or Affiliates) of all or any material
portion of the Properties, business or assets of the Company, or compel Buyer or
any of its Subsidiaries or Affiliates to dispose of or hold separate all or any
material portion of the business or assets of the Company, or of Buyer or its
Affiliates. No such Order shall be in effect.
(o)    Buyer shall have received a written opinion from legal counsel to Seller,
addressed to Buyer, dated as of the Closing Date, in the form attached hereto as
Exhibit D.
(p)    (i) All statutory and regulatory consents and approvals which are
required under the Laws shall have been obtained; and (ii) all consents and
approvals of third parties to the Contracts set forth on Schedule 8.2(h) shall
have been obtained shall be in full force and effect and shall not be subject to
any condition that has not been satisfied.




--------------------------------------------------------------------------------




(q)    Seller shall have delivered to Buyer evidence, satisfactory to Buyer and
in recordable form, of the release of all Liens (if any) with respect to the
property and assets of the Company (other than the Permitted Encumbrances and
the Liens securing the Fannie Loans).
(r)    Seller shall have delivered to Buyer a properly executed and acknowledged
certificate of non-foreign status as described in Treas. Reg. Section
1.11445-2(b)(2).
(s)    Seller shall have delivered to Buyer duly signed withdrawals of the
Member(s) and resignations, effective as of the Closing, of all managers of the
Company as managers (and, if requested by Buyer prior to Closing, of officers of
their positions as officers).
(t)    Full execution and delivery of all closing and conveyance documents
including, without limitation, the following:
(1)    Assignment of Membership Interest
(2)    Termination of Option Agreement dated Jun 10, 2011 between Seller, EBY
Realty Group, L.L.C., Great Plains Assisted Living, L.L.C., and Bickford Senior
Living Group, L.L.C.
(3)    Termination of Pledge Agreement dated June 26, 2008, as amended and the
release of all liens and UCCs in connection therewith.
(4)    Certificates of good standing of the Company from the state of Company’s
organization as well as from each state where it is qualified to do business.
(u)    The Fannie Consent (including the Releases) shall have been obtained and
the same shall be in form reasonably satisfactory to Seller and the Loan
Assumption Agreements shall be fully executed and delivered by all parties
thereto.
8.3.    Conditions to Obligation of Seller. The obligation of Seller to
consummate the Acquisition is subject to the satisfaction (or waiver by Seller
in its sole discretion) of the following further conditions:
(g)    Each representation and warranty of Buyer contained in this Agreement (i)
shall have been true and correct in all respects (in the case of representations
and warranties qualified by materiality) or in all material respects (in the
case of representations and warranties not qualified by materiality) as of the
date of this Agreement and (ii) shall be true and correct in all respects (in
the case of representations and warranties qualified by materiality) or in all
material respects (in the case of representations and warranties not qualified
by materiality) as of the Closing Date with the same force and effect as if made
on the Closing Date, except for those representations and warranties which
address matters only as of an earlier date (which representations shall have
been true and correct in all respects (in the case of representations and
warranties qualified by materiality) or in all material respects (in the case of
representations and warranties not qualified by materiality) as of such
particular date) and Seller shall have received a certificate dated the Closing
Date signed on behalf of Buyer to such effect.




--------------------------------------------------------------------------------




(h)    Buyer shall have performed or complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by Buyer at or prior to the Closing Date, and Seller shall have received a
certificate signed on behalf of Buyer by an authorized officer of Buyer to such
effect.
(i)    No Proceeding shall be pending or threatened before any court or other
Governmental Entity or other Person wherein an unfavorable Order would (i)
prevent consummation of any of the transactions contemplated by this Agreement
or (ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation. No such Order shall be in effect.
(j)    The Fannie Consent (including the Releases) shall have been obtained and
the same shall be in form reasonably satisfactory to Seller and the Loan
Assumption Agreements shall be fully executed and delivered by all parties
thereto.
(k)    Delivery by Buyer of the balance of the Purchase Price in accordance with
the provisions of Section 2.4(b) above.
ARTICLE IX    
TERMINATION
9.1.    Termination.
(v)    This Agreement may be terminated and the Acquisition abandoned at any
time prior to the Closing:
(i)    by mutual written consent of Buyer and Seller;
(ii)    by Buyer or Seller if:
(A)    the Closing does not occur on or before September 30, 2013, provided that
the right to terminate this Agreement under this Section 9.1(a)(ii)(A) shall not
be available to any party whose breach of a representation, warranty, covenant
or agreement under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such date; or


(B)    a Governmental Entity shall have issued an Order or taken any other
action, in any case having the effect of permanently restraining, enjoining or
otherwise prohibiting the Acquisition, which Order or other action is final and
non-appealable;


(iii)    by Buyer if:
(A)    any condition to the obligations of Buyer hereunder becomes incapable of
fulfillment other than as a result of a breach by




--------------------------------------------------------------------------------




Buyer of any covenant or agreement contained in this Agreement, and such
condition is not waived by Buyer; or


(B)    there has been a breach by Seller of any representation, warranty,
covenant or agreement contained in this Agreement, or any representation or
warranty of Seller shall have become untrue, in either case such that the
conditions set forth in Section 8.2(a) or Section 8.2(b) would not be satisfied.


(iv)    by Seller if:
(A)    any condition to the obligations of Seller hereunder becomes incapable of
fulfillment other than as a result of a breach by Seller of any covenant or
agreement contained in this Agreement, and such condition is not waived by
Seller; or


(B)    there has been a breach by Buyer of any representation, warranty,
covenant or agreement contained in this Agreement or any representation or
warranty of Buyer shall have become untrue, in either case such that the
conditions set forth in Section 8.3(a) or Section 8.3(b) would not be satisfied.


(w)    The party desiring to terminate this Agreement pursuant to Section
9.1(a)(ii), (a)(iii) or (a)(iv) shall give written notice of such termination to
the other party hereto.
9.2.    Effect of Termination. In the event of termination of this Agreement as
provided in Section 9.1, this Agreement shall immediately become null and void
and, other than in the case of fraud or willful misrepresentation, there shall
be no liability or obligation on the part of Buyer or Seller or their respective
officers, directors, managers, stockholders, members or Affiliates, except as
set forth in Section 9.3; provided that the provisions of Section 6.5
(Confidentiality), Section 7.2 (Public Announcements) and Section 9.3 (Remedies)
and Article XI of this Agreement shall remain in full force and effect and
survive any termination of this Agreement.
9.3.    Remedies. Any party terminating this Agreement pursuant to Section 9.1
shall have the right to recover damages sustained by such party as a result of
any breach by the other party of any representation, warranty, covenant or
agreement contained in this Agreement or fraud or willful misrepresentation;
provided, however, that the party seeking relief is not in breach of any
representation, warranty, covenant or agreement contained in this Agreement
under circumstances which would have permitted the other party to terminate the
Agreement under Section 9.1. Upon any termination of this Agreement other than a
termination pursuant




--------------------------------------------------------------------------------




to Section 9.1(a)(iv)(B), the Buyer and Seller shall direct the Escrow Agent to
return the Deposit to Buyer within three (3) Business Days of such termination.
Upon any termination of this Agreement pursuant to Section 9.1(a)(iii)(B),
Seller shall reimburse Buyer for all actual out of pocket costs for third party
reports, reasonable legal fees and other reasonable and customary due diligence
and transaction costs incurred by Buyer or its Affiliates in connection with
this transaction.
ARTICLE X    
INDEMNIFICATION
10.1.    Survival.
(l)    All representations and warranties contained in this Agreement, or in any
Schedule, certificate or other document delivered pursuant to this Agreement,
shall survive the Closing for a period of one (1) year.
(m)    The covenants and agreements which by their terms do not contemplate
performance after the Closing Date shall not survive the Closing. The covenants
and agreements which by their terms contemplate performance after the Closing
Date shall survive the Closing according to the terms of such covenant (or if no
specific term is stated, for the period of one (1) year).
(n)    The obligation to pay or otherwise satisfy any Excluded Liability or the
obligation to pay Taxes allocable to the party in question pursuant to Section
7.3(a) shall survive indefinitely.
(o)    The period for which a representation or warranty, covenant or agreement
survives the Closing is referred to herein as the “Applicable Survival Period.”
In the event a Notice of Claim for indemnification under Section 10.2 is given
within the Applicable Survival Period, the representation or warranty, covenant
or agreement that is the subject of such indemnification claim (whether or not
formal legal action shall have been commenced based upon such claim) shall
survive with respect to such claim until such claim is finally resolved. The
Indemnitor shall indemnify the Indemnitee for all Losses (subject to the
limitations set forth herein, if applicable) that the Indemnitee may incur in
respect of such claim, regardless of when incurred.
10.2.    Indemnification by Seller and the Company.
(c)    Seller (and, prior to the Closing, the Company) shall indemnify and
defend Buyer and its Affiliates (including, following the Closing, the Company)
and their respective stockholders, members, managers, officers, directors,
employees, agents, successors and assigns (the “Buyer Indemnitees”) against, and
shall hold them harmless from, any and all losses, damages, claims (including
third party claims), charges, interest, penalties, Taxes, diminution in value,
costs and expenses (including legal, consultant, accounting and other
professional fees, costs of sampling, testing, investigation, removal, treatment
and remediation of contamination and fees and costs incurred in enforcing rights
under this Section 10.2) (collectively, “Losses”) resulting from, arising out
of, or incurred by any Buyer Indemnitee in connection with, or otherwise with
respect to:




--------------------------------------------------------------------------------




(v)    the failure of any representation and warranty or other statement by
Seller or the Company contained in this Agreement or any Ancillary Agreement
executed by Seller or the Company in connection with the transactions
contemplated by this Agreement, to be true and correct in all respects as of the
date of this Agreement or as of the Closing Date;
(vi)    any breach of any covenant or agreement of Seller or the Company
contained in this Agreement or any Ancillary Agreement executed by Seller or the
Company in connection with the transactions contemplated by this Agreement; or
(vii)    any fees, expenses or other payments incurred or owed by Seller or the
Company to any agent, broker, investment banker or other firm or person retained
or employed by it in connection with the transactions contemplated by this
Agreement;
(viii)     any failure to pay or otherwise satisfy any Excluded Liability;
provided that this Section 10.2 shall not apply with respect to any Loss
relating to Taxes to the extent that indemnification payments for such Loss have
been made pursuant to Section 10.7. Any and all Losses hereunder shall bear
interest from the date incurred until paid at the rate of 8% per annum.
10.3.    Indemnification Procedures for Third Party Claims.
(j)    In the event that Buyer (“Indemnitee” for purposes of this Section)
receives notice of the assertion of any claim or the commencement of any
Proceeding by a third party in respect of which indemnity may be sought under
the provisions of this Article X (“Third Party Claim”), the Indemnitee shall
promptly notify the Indemnitor in writing (“Notice of Claim”) of such Third
Party Claim. Failure or delay in notifying the Indemnitor will not relieve the
Indemnitor of any liability it may have to the Indemnitee, except and only to
the extent that such failure or delay causes actual harm to the Indemnitor with
respect to such Third Party Claim. The Notice of Claim shall set forth the
amount, if known, or, if not known, an estimate of the foreseeable maximum
amount of claimed Losses (which estimate shall not be conclusive of the final
amount of such Losses) and a description of the basis for such Third Party
Claim.
(k)    Subject to the further provisions of this Section 10.3, the Indemnitor
will have ten (10) days (or less if the nature of the Third Party Claim
requires) from the date on which the Indemnitor received the Notice of Claim to
notify the Indemnitee that the Indemnitor will assume the defense or prosecution
of such Third Party Claim and any litigation resulting therefrom with counsel of
its choice (reasonably satisfactory to the Indemnitee) and at its sole cost and
expense (a “Third Party Defense”); provided, however, that if the Indemnitor
assumes the Third Party Defense in accordance with the foregoing, Indemnitor
shall nonetheless have the right to discontinue such Third Party Defense if
Indemnitor later in good faith determines that such Third Party Claim is not
within the scope of its indemnity obligation hereunder and provides Indemnitee
with written notice of such determination and a reasonably detailed explanation
setting forth the basis of its conclusion. Any Indemnitee shall have the right
to employ separate counsel in any such Third Party Defense and to participate
therein, but the fees and expenses of such counsel shall not be at the expense
of the Indemnitor unless the applicable




--------------------------------------------------------------------------------




Third Party Claim is properly within the scope of Indemnitor’s indemnity
obligation under Sections 10.1 and 10.2 above and (a) the Indemnitor shall have
failed, within the time after having been notified by the Indemnitee of the
existence of the Third Party Claim as provided in the first sentence of this
paragraph (b), to assume the defense of such Third Party Claim, (c) the
Indemnitor shall have improperly discontinued its Third Party Defense pursuant
to the foregoing provisions, or (d) the employment of such counsel at
Indemnitor’s cost has been specifically authorized in writing by the Indemnitor,
which authorization shall not be unreasonably withheld.
(l)    The Indemnitor will not be entitled to assume the Third Party Defense if:
(i)    the Third Party Claim seeks, in addition to or in lieu of monetary
damages, any injunctive or other equitable relief;
(ii)    the Third Party Claim relates to or arises in connection with any
criminal proceeding, action, indictment, allegation or investigation;
(iii)    the Third Party Claim relates to or arises in connection with any
Environmental Action or actions with respect to intellectual property;
(iv)    under applicable standards of professional conduct, a conflict on any
significant issue exists between the Indemnitee and the Indemnitor in respect of
the Third Party Claim;
(v)    the Indemnitee reasonably believes an adverse determination with respect
to the Third Party Claim would be detrimental to or injure the Indemnitee’s
reputation or future business prospects;
(vi)    the Indemnitor has failed or is failing to vigorously prosecute or
defend such Third Party Claim; or
(vii)    the Indemnitor fails to provide reasonable assurance to the Indemnitee
of its financial capacity to prosecute the Third Party Defense and provide
indemnification in accordance with the provisions of this Agreement.
(m)    If by reason of the Third Party Claim a Lien, attachment, garnishment or
execution is placed upon any of the property or assets of the Indemnitee, the
Indemnitor, if it desires to exercise its right to assume such Third Party
Defense, must furnish a satisfactory indemnity bond or other security
satisfactory to the Indemnitee, in its sole but reasonable discretion, to obtain
the prompt release of such Lien, attachment, garnishment or execution.
(n)    If the Indemnitor assumes a Third Party Defense and unless and until
Indemnitor elects to discontinue such Third Party Defense, it will take all
steps necessary in the defense, prosecution, or settlement of such claim or
litigation and will hold all Indemnitees harmless from and against all Losses
caused by or arising out of such Third Party Claim to the extent such Third
Party Claim is properly within the scope of the Indemnitor’s indemnity
obligations under this Article X. The Indemnitor will not consent to the entry
of any judgment or enter into any settlement except with the written consent of
the Indemnitee (which consent




--------------------------------------------------------------------------------




shall not be unreasonably withheld, conditioned or delayed); provided that the
consent of the Indemnitee shall not be required if all of the following
conditions are met: (i) the terms of the judgment or proposed settlement include
as an unconditional term thereof the giving to the Indemnitees by the third
party of a release of the Indemnitees from all liability in respect of such
Third Party Claim, (ii) there is no finding or admission of (a) any violation of
Law by the Indemnitees (or any Affiliate thereof), (b) any violation of the
rights of any Person and (c) no effect on any other Proceeding or claims of a
similar nature that may be made against the Indemnitees (or any Affiliate
thereof), and (iii) the sole form of relief is monetary damages which are paid
in full by the Indemnitor. The Indemnitor shall conduct the defense of the Third
Party Claim actively and diligently, and the Indemnitee will provide reasonable
cooperation in the defense of the Third Party Claim. The Indemnitee will not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnitor
(not to be unreasonably withheld or delayed). Notwithstanding the foregoing, the
Indemnitee shall have the right to pay or settle any such Third Party Claim,
provided that in such event it shall waive any right to indemnity therefor by
the Indemnitor for such claim unless the Indemnitor shall have consented to such
payment or settlement (such consent not to be unreasonably withheld or delayed)
and agreed to indemnify Indemnitee therefor. If the Indemnitor is not reasonably
conducting the Third Party Defense in good faith and Indemnitee gives notice of
such failure to Indemnitor and the same continues for beyond a reasonable period
of time for Indemnitor to cure such behavior, the Indemnitee shall have the
right to consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnitor and the Indemnitor shall reimburse the Indemnitee promptly for all
Losses incurred in connection with such judgment or settlement to the extent the
applicable Third Party Claim is properly within the scope of Indemnitor’s
indemnity obligations under this Article X.
(o)    In the event that (i) an Indemnitee gives Notice of Claim to the
Indemnitor and the Indemnitor fails or elects not to assume a Third Party
Defense which the Indemnitor had the right to assume under this Section 10.3,
(ii) the Indemnitor is not entitled to assume the Third Party Defense pursuant
to this Section 10.3, or (iii) the Indemnitor assumes such Third Party Defense
but later elects to discontinue such Third Party Defense, the Indemnitee shall
have the right, with counsel of its choice, to defend, conduct and control the
Third Party Defense, at the sole cost and expense of the Indemnitor (in the
event such Third Party Defense is properly within the scope of Indemnitor’s
indemnity obligations under this Article X). In each case, the Indemnitee shall
conduct the Third Party Defense actively and diligently, and the Indemnitor will
provide reasonable cooperation in the Third Party Defense. The Indemnitee shall
have the right to consent to the entry of any judgment or enter into any
settlement with respect to the Third Party Claim on such terms as it may deem
appropriate; provided, however, that the amount of any settlement made or entry
of any judgment consented to by the Indemnitee without the consent of the
Indemnitor shall not be determinative of the validity of the claim, except with
the consent of the Indemnitor (not to be unreasonably withheld or delayed).
Notwithstanding Section 11.6 hereof, in connection with any Third Party Claim,
the Indemnitor hereby consents to the nonexclusive jurisdiction of any court in
which a Proceeding in respect of a Third Party Claim is brought against any
Indemnitee for purposes of any claim that the Indemnitee may have under this
Article X with respect to such Proceeding or the matters alleged therein and




--------------------------------------------------------------------------------




agrees that process may be served on the Indemnitor with respect to such a claim
anywhere in the world. If the Indemnitor does not elect to assume a Third Party
Defense which it has the right to assume hereunder, the Indemnitee shall have no
obligation to do so.
(p)    Each party to this Agreement shall use its commercially reasonable
efforts to cooperate and to cause its employees to cooperate with and assist the
Indemnitee or the Indemnitor, as the case may be, in connection with any Third
Party Defense, including attending conferences, discovery proceedings, hearings,
trials and appeals and furnishing records, information and testimony, as may
reasonably be requested; provided that each party shall use its best efforts, in
respect of any Third Party Claim of which it has assumed the defense, to
preserve the confidentiality of all confidential information and the
attorney-client and work-product privileges.
10.4.    Indemnification Procedures for Non-Third Party Claims. In the event of
a claim for which the Indemnitees are entitled to indemnification pursuant to
the provisions of this Article X that does not involve a Third Party Claim being
asserted against it, the Indemnitee shall send a Notice of Claim to the
Indemnitor. The Notice of Claim shall set forth the amount, if known, or, if not
known, an estimate of the foreseeable maximum amount of claimed Losses (which
estimate shall not be conclusive of the final amount of such Losses) and a
description of the basis for such claim. The Indemnitor will have thirty (30)
days from receipt of such Notice of Claim to provide written notice to
Indemnitee that it disputes the claim. If Indemnitor does not dispute the claim
and if the amount of the Losses is known and not disputed, the amount of such
Losses will be immediately due and payable from Indemnitor to Indemnitee.
10.5.    [INTENTIONALLY DELETED].
10.6.    No Contribution. Seller acknowledges and agrees that, upon and
following the Closing, the Company shall not have any liability or obligation to
indemnify, save or hold harmless or otherwise pay, reimburse or make Seller
whole for or on account of any indemnification or other claims made by any Buyer
Indemnitee hereunder. Seller shall have no right of contribution against the
Company or any of its Affiliates with respect to any such indemnification or
other claim.
10.7.    Tax Indemnification. From and after the Closing Date, Seller shall be
responsible for, shall pay or cause to be paid, and shall indemnify, defend and
hold harmless each Tax Indemnitee against, and reimburse such Tax Indemnitee for
any Taxes that are an obligation of Seller pursuant to Section 7.3(a).
10.8.    Procedures Relating to Indemnification of Tax Claims.
(a)    If any Taxing Authority or other Person asserts a Tax Claim, then the
party hereto first receiving notice of such Tax Claim promptly shall provide
written notice of such Tax Claim to the other party hereto; provided that the
failure of Buyer to give such prompt notice to Seller of any such Tax Claim
shall not relieve Seller of any of its obligations under this Section 10.8
unless Seller is prejudiced by such failure. Such notice shall specify in
reasonable detail the basis for such Tax Claim and shall include a copy of any
relevant correspondence received from the Taxing Authority or other Person.




--------------------------------------------------------------------------------




(b)    Seller shall have the right to defend or prosecute, at its sole cost,
expense and risk, only those Tax Claims with respect to Taxes for which it is
responsible as set forth in Section 10.7. In order to defend or prosecute any
such Tax Claim, Seller shall notify Buyer that it elects to defend or prosecute
such Tax Claim (“Election Notice”) within thirty (30) days after (i) the date on
which Seller received notice of any such Tax Claim from Buyer (with respect to
Tax Claims as to which Buyer first received notice from a Taxing Authority or
any other Person), or (ii) the date on which Seller delivered to Buyer notice of
any such Tax Claim (with respect to Tax Claims as to which Seller first received
notice from a Taxing Authority or any other Person). With respect to any Tax
Clam as to which Seller has provided an Election Notice to Buyer, Seller shall
defend or prosecute such Tax Claim by all appropriate proceedings, which
proceedings shall be defended or prosecuted diligently by Seller to a Final
Determination; provided that Seller shall not, without the prior written consent
of Buyer, enter into any compromise or settlement of such Tax Claim that would
result in any Tax detriment to any Tax Indemnitee. Seller shall inform Buyer of
all material developments and events relating to such Tax Claim (including
providing to Buyer copies of all written materials relating to such Tax Claim),
and Buyer or its authorized representatives shall be entitled, at the expense of
Buyer, to attend, but not participate in or control, all conferences, meetings
and proceedings relating to such Tax Claim.
(c)    If, with respect to any Tax Claim, Seller fails to deliver an Election
Notice to Buyer within the period provided in Section 10.8(b) or fails
diligently to defend or prosecute such Tax Claim to a Final Determination, then
Buyer shall at any time thereafter have the right (but not the obligation) to
defend or prosecute such Tax Claim, and the reasonable costs of such defense or
prosecution shall become a part of the Tax Claim.
10.9.    Tax Treatment of Indemnification Payments. Except as otherwise required
by applicable Law, the parties shall treat any indemnification payment made
hereunder as an adjustment to Purchase Price.
10.10.    Other Rights and Remedies Not Affected. The indemnification rights of
the parties under this Article X are independent of and in addition to such
rights and remedies as the parties may have at Law or in equity or otherwise for
any misrepresentation, breach of warranty or failure to fulfill any agreement or
covenant hereunder on the part of any party hereto, including the right to seek
specific performance, rescission or restitution, none of which rights or
remedies shall be affected or diminished hereby.
ARTICLE XI    
MISCELLANEOUS
11.1.    Notices. Any notice, request, demand, waiver, consent, approval or
other communication that is required or permitted hereunder shall be in writing
and shall be deemed given (a) on the date established by the sender as having
been delivered personally, (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (c) on the date
sent by facsimile, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next business day, or (d)
on the fifth day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications, to be valid, must be
addressed as follows:




--------------------------------------------------------------------------------




If to Buyer, to:


NHI-Bickford RE, LLC
13795 S. Murlen Road, Suite 301
Olathe, Kansas 66062
Attn: Brian Heinrichs
Facsimile: (913) 782-4851


And


NHI-Bickford RE, LLC
Attn: John M. Brittingham
Harwell Howard Hyne Gabbert & Manner, P.C.
333 Commerce Street, Suite 1500
Nashville, Tennessee 37201
Facsimile: (615) 251-1059


With a required copy to:


Jay T. Shadwick
11040 Oakmont
Overland Park, Kansas 66210
Facsimile: (913) 498-3538






--------------------------------------------------------------------------------




If to Seller, to:


Care Investment Trust Inc.
780 Third Avenue, 21st Floor
New York, New York 10017
Attn: Torey Riso, Jr.
Facsimile: (212) 446-1409


With a required copy to:


Bass, Berry & Sims PLC
The Tower at Peabody Place
100 Peabody Place, Suite 900
Memphis, TN 38103
Attn: John A. Good
Facsimile: (888) 543-4644


or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain); provided, however, that any notice sent by
facsimile shall also be sent contemporaneously by private courier. If more than
one method for sending notice as set forth above is used, the earliest notice
date established as set forth above shall control.
11.2.    Amendments and Waivers.
(q)    Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.
(r)    No failure or delay by any party in exercising any right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.




--------------------------------------------------------------------------------




(s)    To the maximum extent permitted by Law, (i) no waiver that may be given
by a party shall be applicable except in the specific instance for which it was
given and (ii) no notice to or demand on one party shall be deemed to be a
waiver of any obligation of such party or the right of the party giving such
notice or demand to take further action without notice or demand.
11.3.    Expenses. Seller and Buyer shall bear their own costs and expenses in
connection with this Agreement and the transactions contemplated by this
Agreement, including all legal, accounting, financial advisory, consulting and
all other fees and expenses of third parties, whether or not the Acquisition is
consummated.
11.4.    Successors and Assigns. This Agreement may not be assigned by either
party hereto without the prior written consent of the other party; provided
that, without such consent, Buyer may transfer or assign, in whole or in part or
from time to time, to one or more of its Affiliates, any of its rights or
obligations hereunder, but no such transfer or assignment will relieve Buyer of
its obligations hereunder. Subject to the foregoing, all of the terms and
provisions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective successors and assigns.
11.5.    Governing Law. This Agreement and the Exhibits and Schedules hereto
shall be governed by and interpreted and enforced in accordance with the Laws of
the State of Kansas, without giving effect to any choice of Law or conflict of
Laws rules or provisions (whether of the State of Kansas or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Kansas.
11.6.    Consent to Jurisdiction. Each party irrevocably submits to the
exclusive jurisdiction of (a) Kansas, and (b) the United States District Court
for Kansas for the purposes of any Proceeding arising out of this Agreement or
any Ancillary Agreement or any transaction contemplated hereby or thereby. Each
party agrees that service of any process, summons, notice or document by U.S.
registered mail to such party’s respective address set forth above shall be
effective service of process for any Proceeding in Kansas with respect to any
matters to which it has submitted to jurisdiction in this Section 11.6. Each
party irrevocably and unconditionally waives any objection to the laying of
venue of any Proceeding arising out of this Agreement or any Ancillary Agreement
or the transactions contemplated hereby or thereby in Kansas, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such Proceeding brought in any such court has been brought
in an inconvenient forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY ANCILLARY AGREEMENT OR THE
ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF OR THEREOF.
11.7.    Counterparts. This Agreement may be executed in counterparts, and
either party hereto may execute any such counterpart, each of which when
executed and delivered shall be deemed to be an original and both of which
counterparts taken together shall constitute but one and the same instrument.
This Agreement shall become effective when each party hereto shall




--------------------------------------------------------------------------------




have received a counterpart hereof signed by the other party hereto. The parties
agree that the delivery of this Agreement may be effected by means of an
exchange of facsimile signatures with original copies to follow by mail or
courier service.
11.8.    Third Party Beneficiaries. No provision of this Agreement is intended
to confer upon any Person other than the parties hereto any rights or remedies
hereunder; except that in the case of Article X hereof, the other Indemnitees
and their respective heirs, executors, administrators, legal representatives,
successors and assigns, are intended third party beneficiaries of such sections
and shall have the right to enforce such sections in their own names.
11.9.    Entire Agreement. This Agreement and the documents, instruments and
other agreements specifically referred to herein or delivered pursuant hereto
set forth the entire understanding of the parties hereto with respect to the
Acquisition. All Schedules referred to herein are intended to be and hereby are
specifically made a part of this Agreement. Any and all previous agreements and
understandings between or among the parties regarding the subject matter hereof,
whether written or oral, are superseded by this Agreement.
11.10.    Captions. All captions contained in this Agreement are for convenience
of reference only, do not form a part of this Agreement and shall not affect in
any way the meaning or interpretation of this Agreement.
11.11.    Severability. Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
11.12.    Specific Performance. Buyer and Seller each agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed by them in accordance with the terms hereof and that each
party shall be entitled to specific performance of the terms hereof, in addition
to any other remedy at Law or equity.
11.13.    Interpretation.
(d)    The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term and vice
versa, and words denoting either gender shall include both genders as the
context requires. Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.
(e)    The terms “hereof”, “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.
(f)    When a reference is made in this Agreement to an Article, Section,
paragraph, Exhibit or Schedule, such reference is to an Article, Section,
paragraph, Exhibit or Schedule to this Agreement unless otherwise specified.




--------------------------------------------------------------------------------




(g)    The word “include”, “includes”, and “including” when used in this
Agreement shall be deemed to be followed by the words “without limitation”,
unless otherwise specified.
(h)    A reference to any party to this Agreement or any other agreement or
document shall include such party’s predecessors, successors and permitted
assigns.
(i)    Reference to any Law means such Law as amended, modified, codified,
replaced or reenacted, and all rules and regulations promulgated thereunder.
(j)    The parties have participated jointly in the negotiation and drafting of
this Agreement. Any rule of construction or interpretation otherwise requiring
this Agreement to be construed or interpreted against any party by virtue of the
authorship of this Agreement shall not apply to the construction and
interpretation hereof.
(k)    All accounting terms used and not defined herein shall have the
respective meanings given to them under GAAP.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
CARE INVESTMENTS TRUST INC.




By: /s/ Torey Riso
Name: Salvatore (“Torey”) V. Riso, Jr.
Title: President and Chief Executive Officer






Witness:                


NHI-BICKFORD RE, LLC


By: NHI PROPCO, LLC, its managing member




By: /s/ J. Justin Hutchens
Name: J. Justin Hutchens
Title: President






Witness: ______________________


CARE YBE SUBSIDIARY LLC




By: /s/ Torey Riso
Name: Salvatore (“Torey”) V. Riso, Jr.
Title: President and Chief Executive Officer






Witness: _______________________






--------------------------------------------------------------------------------




Exhibit A
Properties


Facility Name: Ames Bickford Cottage
Land situated in Story County, Iowa, described as follows:
Lot 4, Somerset Subdivision, First Addition to the City of Ames, Story County,
Iowa, according to the plat thereof recorded in Microfilm No. 97-10678 in the
Story County Recorder’s Office.


Facility Name: Bourbonnais Bickford House


Land in Kankakee County, Illinois, described as follows:
Lots 1 and lA in Almar Park — Revised, being a Subdivision of part of the
Southwest Fractional Quarter of Section 18, and part of Original Lots 7 & 8 of
Bela T. Clark’s Subdivision of the Mesheketeno Reservation, Township 31 North,
Range 12 East of the Third Principal Meridian, in Kankakee County, Illinois,
according to plat thereof recorded July 2, 2001 as Document Number 2001-12748.


Facility Name: Burlington Bickford Cottage
Lot 5 in West Avenue Business Park, a subdivision in the City of Burlington, Des
Moines County, Iowa, according to the plat thereof recorded in Book 271, Page 1
as Document No. 97¬003450 in Des Moines County, Iowa.
 
Facility Name: Crawfordsville Bickford Cottage
Part of the West Half of the Southwest Quarter of Section 34, Township 19 North,
Range 4 West, in North Union Township, Montgomery County, Indiana, more
particularly described as follows:
Commencing at a PK nail in the approximate center line of State Road No. 32
marking the accepted northwest corner of said Southwest Quarter, 2656.36 feet
South 89 degrees 48 minutes 03 seconds East (previous survey bearing/basis of
bearings) of an iron pin marking the accepted northwest corner of the Southeast
Quarter of Section 33, Township and Range aforesaid, and thence South 89 degrees
45 minutes 55 seconds East, along the accepted north line of said




--------------------------------------------------------------------------------




Southwest Quarter of Section 34 and the approximate center line of said State
Road for a distance of 162.50 feet to a PK Nail and the POINT OF BEGINNING of
this description; thence leaving said north line and approximate center line and
running South 00 degrees 09 minutes 10 seconds West, parallel with the west line
of said Southwest Quarter, for a distance of 272.00 feet to a 5/8 inch x 24 inch
capped rebar stamped D. Deckard P.L.S. SO No. 273 (hereinafter referred to as
Deckard rebar); thence North 89 degrees 45 minutes 55 seconds West for a
distance of 138.61 feet to a Deckard rebar; thence South 00 degrees 09 minutes
10 seconds West for a distance of 300.00 feet to a Deckard rebar; thence South
89 degrees 45 minutes 55 seconds East for a distance of 350.00 feet to a Deckard
rebar; thence North 00 degrees 09 minutes 10 seconds East for a distance of
300.00 feet to a Deckard rebar; thence North 89 degrees 45 minutes 55 seconds
West for a distance of 161.39 feet to a Deckard rebar; thence North 00 degrees
09 minutes 10 seconds East for a distance of 272.00 feet to a PK Nail on the
accepted north line of said Southwest Quarter and in the approximate center line
of State Road 32; thence North 89 degrees 45 minutes 55 seconds West along said
north line and approximate center line for distance of 50.00 feet to the Place
of Beginning.


Facility Name: Ft. Dodge Bickford Cottage
Lot 46 of Orchard Glenn Plat 1 to the City of Fort Dodge, Iowa, in Webster
County Iowa, filed for record January 3, 1995, in Miscellaneous Record Book 62,
Page 427, and also filed for record October 16, 1996, in Miscellaneous Record
Book 63, Page 609.


Facility Name: Lincoln Bickford Cottage
Lot 79, of Irregular Tracts, located in the Northwest of Section 17, Township 9
North, Range 7 East of the 6th P.M., Lancaster County, Nebraska, described as
follows:
Beginning at the Northwest corner of Section 17, said point being monumented
with a stamped L.C.S.M. cap over a 1” iron pipe inside a survey monument well
for corner; thence with an assumed bearing of North 88°22’25” East, with the
North line of the said NW 1/4, a distance of 1,326.55 feet to a rebar inside a
monument well for corner, said point being the N 1/16 of the said NW ‘A, said
point also being located on the Northerly extension of the East line of “Abbott
Estates”; thence South 01°30’02” East, with a line common to the East line of
the W 1/2, of the said NW ‘A, and the Northerly extension of the East line of
“Abbott Estates” and also with the East line of “Abbott Estates” a distance of
45.00 feet to a rebar for corner, said point also being located on the South
right of way line of “Old Cheney Road”, said point also being the True Point of
Beginning; thence North 88°22’25” East with the South right of way line of “Old
Cheney Road”, said line being located 45.00 feet Southerly from and parallel
with




--------------------------------------------------------------------------------




the North line of the said NW 1/4, a distance of 324.78 feet to a rebar for
corner, said point also being located on the Northerly extension of the West
line of “Barjona Heights”; thence S 01°29’21” East, with the Northerly extension
of the West line of “Barjona Heights” and also with the West line of “Barjona
Heights” a distance of 356.98 feet to a 1” pipe for corner, said point also
being located on the North line of “Barjona Heights”; thence South 88°25’56”
West, with the North line of “Barjona Heights” a distance of 324.71 feet to a 1”
pipe for corner, said point also being located on the East line of “Abbott
Estates”; thence North 01°30’02” West, with the East line of “Abbott Estates” a
distance of 356.65 feet to the True Point of Beginning.


Facility Name: Marshalltown Bickford Cottage


Land in Marshall County, Iowa, described as follows:
Lot 2 of the Northwest Quarter of the Northeast Quarter of Section 11, Township
83 North, Range 18 West of the Fifth Principal Meridian, Marshall County, Iowa.


Facility Name: Moline Bickford Cottage


That part of the Southeast Quarter of Section 10, Township 17 North, Range 1
West of the Fourth Principal Meridian, described as follows:
Beginning at the Southwest corner of Outlot B in the Southeast Hills Addition to
the City of Moline, Illinois; thence South 17° 59’ East along the easterly line
of 41st Street in said City of Moline, 273.66 feet; thence southeasterly along
said easterly line on the arc of a circle, curving to the right, with a radius
of 2919.93 feet to a point that bears South 14° 09’ East, 386.6 feet; thence
North 43° 29’ East 98 feet; thence North 23° 13’ East, 232.3 feet; thence North
2° 41’ East, 100.4 feet; thence North 12° 55’ East 241.26 feet to the south line
of said Southeast Hills Addition; thence North 87° 49’ West along said south
line 397.01 feet to the place of beginning, situated in Rock Island County,
Illinois.
Excepting therefrom that part conveyed to the City of Moline by Deed of
Dedication dated December 12, 1996, filed for record May 6, 1998, as Document
No. 98-12397, described as follows:
Beginning at the Northwest corner of Lot 2 of Barr Vavrus Addition to the City
of Moline, Illinois; thence South 12° 55’ 00” West along the westerly line of
said Lot 2 for a distance of 37.00 feet; thence North 77° 05’ 00” West for a
distance of 25.00 feet; thence North 12° 55’ 00”




--------------------------------------------------------------------------------




East and parallel to the westerly line of said Lot 2 for a distance of 32.26
feet to a point on the south line of Lot 63 of Southeast Hills Addition to the
City of Moline, Illinois; thence South 87° 49’ 00” East along the south lines of
Lots 63 and 64 of said Southeast Hills Addition for a distance of 25.44 feet to
the point of beginning, all in Rock Island County, Illinois.
Now more particularly described as follows:
Beginning at the Southwest corner of Lot 3 of C.W. Dye’s 211d Addition to the
City of Moline, Illinois (formerly being the Southwest corner of Outlot B in
Southeast Hills Addition);
Thence South 87° 49’ 00” East 372.67 feet along the southerly line of said Lot 3
of C.W. Dye’s 2nd Addition to the City of Moline, Rock Island County, Illinois,
and the southerly line of Lot 63 of Southeast Hills Addition;
Thence South 12° 53’ 34” West 32.26 feet parallel to the westerly line of Lot 2
of Barr-Vavrus Addition;
Thence South 77° 06’ 26” East 25.00 feet to a point on the west line of Lot 2;
Thence South 02° 43’ 36” West 100.41 feet along the west line of said Lot 1;
Thence South 23° 11’ 06” West 232.25 feet along the west line of said Lot 1;
Thence South 44° 43’ 55” West 97.74 feet along the west line of said Lot 1 to
the east right of way line of 41st Street;
Thence 385.99 feet along the arc of a 2919.93 foot radius curve concave westerly
(the chord of said curve bears North 14° 11’ 16” West 385.71 feet) along the
east right of way line of 41st Street;
Thence North 18° 00’ 56” West 273.03 feet along the east right of way line of
41st Street to the point of beginning.
(For the purposes of this description the South line of Lot 3 C.W. Dye’s 2”a
Addition is assumed to bear South 87°49’00” East.)


Facility Name: Muscatine Bickford Cottage


Lot 1 of Sterling Subdivision in the City of Muscatine, Muscatine County, Iowa,
according to the plat thereof recorded as Document No. 1997-1518.


Facility Name: Omaha II Bickford Cottage




--------------------------------------------------------------------------------






Lot 5, together with the West 30.0 feet of Lot 4, all in MERCY HEIGHTS REPLAT,
an Addition to the City of Omaha, Douglas County, Nebraska.


Facility Name: Quincy Bickford Cottage


Part of the Northeast Quarter of Section 5, Township 2 South, Range 8 West of
the Fourth Principal Meridian, Adams County, Illinois. Being more particularly
described as follows: Commencing at the center of said Section 5; thence North
00 degrees 58 minutes 14 seconds East along the West line of the Northeast
Quarter of said Section 5 a distance of 1585.06 feet; thence South 89 degrees 17
minutes 00 seconds East, 163.54 feet; thence North 03 degrees 28 minutes 01
seconds West, 50.10 feet to the true point of beginning; thence continuing North
03 degrees 28 minutes 01 seconds West, along the Easterly line of the Union
Electric Property, 852.17 feet to the Southwest corner of Lot 5 in Cardinal
Terrace Subdivision; thence North 86 degrees 32 minutes 01 seconds East along
the South line of Lot 5 in Cardinal Terrace Subdivision, 187.56 feet to the
Southeast corner of Lot 5; thence South 03 degrees 32 minutes 49 seconds East,
along the West line of Cardinal Drive, 194.33 feet; thence South 88 degrees 38
minutes 04 seconds East, 230.78 feet to the East line of Cardinal Terrace
Subdivision; thence South 02 degrees 26 minutes 38 seconds East, along the East
line of the vacated Southerly portion of Cardinal Terrace Subdivision 678.17
feet to the North right of way line of Maine Street; thence (the following three
courses are along the North right of way line of Maine Street) North 89 degrees
17 minutes 00 seconds West, 260.37 feet; thence North 00 degrees 43 minutes 00
seconds East, 10.00 feet; thence North 89 degrees 17 minutes 46 seconds West,
147.12 feet to the point of beginning.
ALSO DESCRIBED AS:
All that part of the Northeast Quarter of Section 5, in Township 2 South of the
Base Line, in Range 8 West of the Fourth Principal Meridian, Adams County,
Illinois, being more particularly bounded and described as follows, to wit:
Beginning at a stone marking the Southwest corner of said Northeast Quarter,
thence Northerly along the West line of said Northeast Quarter, 1585.55 feet,
thence North 89 degrees 59 minutes East 160.67 feet, thence North 04 seconds 09
minutes West 40.01 feet to a steel rod set at the intersection of the Easterly
line of right of way of the Union Electric Power Company’s right of way and the
Northerly line of right of way of Maine Street, and the true point of beginning,
thence from said true point of beginning; North 04 degrees 09 minutes West along
said Easterly line 862.52 feet to a 1/4 inch iron pipe marking the Southwest
corner of Lots of the Cardinal Terrace, a Subdivision of part of said Northeast




--------------------------------------------------------------------------------




Quarter, thence North 85 degrees 52 minutes East along the Southerly line of
said Lots a distance of 187.70 feet to a ‘/4 inch iron pipe marking the
Southeast corner of said Lot 5, thence South 04 degrees 15 minutes East along
the Easterly line of Lots 7 and 9, a distance of 194.20 feet to a ‘A inch iron
pipe, thence South 89 degrees 19 minutes East 230.85 feet, to a inch steel rod,
thence South 03 degrees 12 minutes East 678.50 feet, to a 5/8 inch steel rod on
the Northerly line of right of way of Maine Street, thence South 89 degrees 59
minutes West along said North line 407.05 feet to point of beginning, inclusive
of and being subject to easements and street in Cardinal Terrace as encompassed
in the above description, all as shown by the Plat of Survey made by T. J.
Berglind, Registered Illinois Land Surveyor, February, 1972, and revised July,
1973, and recorded in the Office of the Recorder of Deeds in and for Adams
County, Illinois, in Book 13 of Plats at Page 885, to which reference is made
for greater certainty.


Facility Name: Rockford Bickford House
Land in Winnebago County, Illinois, described as follows:
Lot One (1) as designated upon the Plat of Bickford House, being a resubdivision
of part of Lot 12 and all of Lots 13, 14 and 15 as designated upon the Plat of
Martin Hawkinson Company’s Mulford Heights Little Farms, being a subdivision of
part of the East 1/2 of the Northeast Quarter (1/4) of Section 21, Township 44
North, Range 2 East of the Third Principal Meridian, the Plat of which
resubdivision was recorded in Book 43 of Plat on Page 129 in the Recorder’s
Office of Winnebago County, Illinois; situated in the County of Winnebago and
State of Illinois.


Facility Name: Springfield Bickford House, L.L.C.
Lots 503, 504, 505 and the South 75 feet of Lot 506 of the NINTH PLAT situated
in Area J of the Land Use Plan, Stage II, KOKE MILL EAST PLANNED UNIT
DEVELOPMENT, Sangamon County, Springfield, Illinois.


Facility Name: Urbandale Bickford Cottage
Lot 10 in Sutton Place No. 1, an official plat, now included in and forming a
part of the City of Urbandale, Polk County, Iowa, and recorded in Book W, Page
156 of the Polk County Recorder’s Office.




--------------------------------------------------------------------------------




Exhibit B
Leases
1.Master Lease Agreement dated June 26, 2008 between Care YBE Subsidiary LLC, as
Landlord, and Bickford Master I, L.L.C., as Tenant.
2.    First Amendment to Master Lease Agreement dated September 30, 2008 between
Care YBE Subsidiary LLC, as Landlord, and Bickford Master I, L.L.C., as Tenant.
3.    Second Amendment to Master Lease Agreement dated October 20, 2011, by and
between Care YBE Subsidiary LLC and Bickford Master I, L.L.C., as Tenant.
4.    Tenant Security Agreement between Bickford Master I, L.L.C., as Grantor,
and Care YBE Subsidiary LLC, as Care dated June 26, 2008.
5.    First Amendment to Tenant Security Agreement between Bickford Master I,
L.L.C., as Grantor, and Care YBE Subsidiary LLC, as Care dated September 30,
2008.
6.    SubTenants Security Agreement between Ames Bickford Cottage, L.L.C.,
Bourbonnais Bickford House, L.L.C., Burlington Bickford Cottage, L.L.C.,
Crawfordsville Bickford Cottage, L.L.C., Lincoln Bickford Cottage, L.L.C.,
Marshalltown Bickford Cottage, L.L.C., Moline Bickford Cottage, L.L.C.,
Muscatine Bickford Cottage, L.L.C., Quincy Bickford Cottage, L.L.C., Rockford
Bickford House, L.L.C., Springfield Bickford House, L.L.C., and Urbandale
Bickford Cottage, L.L.C., as Grantors, and Care YBE Subsidiary LLC, as Care
dated June 26, 2008.
7.    First Amendment to SubTenants Security Agreement between Ames Bickford
Cottage, L.L.C., Bourbonnais Bickford House, L.L.C., Burlington Bickford
Cottage, L.L.C., Crawfordsville Bickford Cottage, L.L.C., Lincoln Bickford
Cottage, L.L.C., Marshalltown Bickford Cottage, L.L.C., Moline Bickford Cottage,
L.L.C., Muscatine Bickford Cottage, L.L.C., Quincy Bickford Cottage, L.L.C.,
Rockford Bickford House, L.L.C., Springfield Bickford House, L.L.C., Urbandale
Bickford Cottage, L.L.C., Ft. Dodge Bickford Cottage, L.L.C., and Omaha II
Bickford Cottage, L.L.C., as Grantors, and Care YBE Subsidiary LLC, as Care
dated September 30, 2008.
8.    Pledge Agreement between Eby Realty Group, L.L.C., as Pledgor, Care
Investment Trust Inc., as Care, and Care YBE Subsidiary LLC, as Landlord dated
June 26, 2008. [To be terminated at Closing pursuant to Section 8.2(l)(3) of the
Agreement]




--------------------------------------------------------------------------------




9.    First Amendment to Pledge Agreement between Eby Realty Group, L.L.C., as
Pledgor, Care Investment Trust Inc., as Care, and Care YBE Subsidiary LLC, as
Landlord dated September 30, 2008. [To be terminated at Closing pursuant to
Section 8.2(l)(3) of the Agreement]
10.    Second Amendment to Pledge Agreement, dated as of June 10, 2011 by EBY
Realty Group, L.L.C., Care Investment Trust Inc. and Care YBE Subsidiary LLC.
[To be terminated at Closing pursuant to Section 8.2(l)(3) of the Agreement]
11.    SubTenants Guaranty of Lease between Ames Bickford Cottage, L.L.C.,
Bourbonnais Bickford House, L.L.C., Burlington Bickford Cottage, L.L.C.,
Crawfordsville Bickford Cottage, L.L.C., Lincoln Bickford Cottage, L.L.C.,
Marshalltown Bickford Cottage, L.L.C., Moline Bickford Cottage, L.L.C.,
Muscatine Bickford Cottage, L.L.C., Quincy Bickford Cottage, L.L.C., Rockford
Bickford House, L.L.C., Springfield Bickford House, L.L.C., and Urbandale
Bickford Cottage, L.L.C., as Grantors, and Care YBE Subsidiary LLC, as Landlord
dated June 26, 2008.
12.    First Amendment to SubTenants Guaranty of Lease between Ames Bickford
Cottage, L.L.C., Bourbonnais Bickford House, L.L.C., Burlington Bickford
Cottage, L.L.C., Crawfordsville Bickford Cottage, L.L.C., Lincoln Bickford
Cottage, L.L.C., Marshalltown Bickford Cottage, L.L.C., Moline Bickford Cottage,
L.L.C., Muscatine Bickford Cottage, L.L.C., Quincy Bickford Cottage, L.L.C.,
Rockford Bickford House, L.L.C., Springfield Bickford House, L.L.C., Urbandale
Bickford Cottage, L.L.C., Ft. Dodge Bickford Cottage, L.L.C., and Omaha II
Bickford Cottage, L.L.C., as Guarantors, and Care YBE Subsidiary LLC, as
Landlord dated September 30, 2008.
13.    Post Closing Agreement dated June 26, 2008 between Care YBE Subsidiary
LLC, as Landlord and Bickford Master I, L.L.C., as Tenant.
14.    Post Closing Agreement dated September 30, 2008 between Care YBE
Subsidiary LLC, as Landlord and Bickford Master I, L.L.C., as Tenant.
15.    Guaranty of Lease between Bickford Senior Living Group, L.L.C., as
Grantor, and Care YBE Subsidiary LLC, as Landlord dated June 26, 2008.
16.    First Amendment to Guaranty of Lease between Bickford Senior Living
Group, L.L.C., as Grantor, and Care YBE Subsidiary LLC, as Landlord dated
September 30, 2008.
17.    Guaranty of Lease between Eby Realty Group, L.L.C., as Grantor, and Care
YBE Subsidiary LLC, as Landlord dated June 26, 2008.




--------------------------------------------------------------------------------




18.    First Amendment to Guaranty of Lease between Eby Realty Group, L.L.C., as
Grantor, and Care YBE Subsidiary LLC, as Landlord dated September 30, 2008.
19.    Indemnity and Guaranty Agreement between EBY Realty Group, L.L.C. and
Bickford Senior Living Group. L.L.C., as Indemnitors, in favor of Care YBE
Subsidiary LLC dated June 26, 2008.
20.    First Amendment to Indemnity and Guaranty Agreement between EBY Realty
Group, L.L.C. and Bickford Senior Living Group, L.L.C., as Indemnitors, in favor
of Care YBE Subsidiary LLC dated September 30, 2008.
21.    Ames Bickford Cottage, L.L.C. Facility Closing Documents:
a.    Subordination, Assignment and Security Agreement dated June 26, 2008
between Care YBE Subsidiary LLC, Red Mortgage Capital, Inc., Bickford Master I,
L.L.C., and Ames Bickford Cottage, L.L.C., recorded as Instrument No.
2008-00007770, Story County, Iowa;
b.    Memorandum of Lease dated June 26, 2008 between Care YBE Subsidiary LLC,
as Landlord, and Bickford Master I, L.L.C., as Tenant, recorded as Instrument
No. 2008-00007774, Story County, Iowa;
c.    Assignment and Subordination of Management Agreement between Bickford
Senior Living Group, as Manager, Care YBE Subsidiary LLC, as Assignee, and Ames
Bickford Cottage, L.L.C., as Assignor dated June 26, 2008;
d.    UCC Financing Statement between Ames Bickford Cottage, L.L.C., as Debtor,
and Care YBE Subsidiary LLC, as Secured Party, filed as Instrument No.
2008-00007776, Story County, Iowa;
e.    UCC Financing Statement between Ames Bickford Cottage, L.L.C., as Debtor,
and Care YBE Subsidiary LLC, as Secured Party, filed as File No. 6504591, Kansas
Secretary of State;
22.    Bourbonnais Bickford House, L.L.C. Facility Closing Documents:
a.    Subordination, Assignment and Security Agreement dated June 26, 2008
between Care YBE Subsidiary LLC, Red Mortgage Capital, Inc., Bickford Master I,
L.L.C., and Bourbonnais Bickford House, L.L.C., recorded as Instrument No.
200814695, Kankakee County, Illinois;




--------------------------------------------------------------------------------




b.    Memorandum of Lease dated June 26, 2008 between Care YBE Subsidiary LLC,
as Landlord, and Bickford Master I, L.L.C., as Tenant, recorded as Instrument
No. 200814699, Kankakee County, Illinois;
c.    Assignment and Subordination of Management Agreement between Bickford
Senior Living Group, as Manager, Care YBE Subsidiary LLC, as Assignee, and
Bourbonnais Bickford House, L.L.C., as Assignor dated June 26, 2008;
d.    UCC Financing Statement between Bourbonnais Bickford House, L.L.C., as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as Instrument No.
200814701, Kankakee County, Illinois;
e.    UCC Financing Statement between Bourbonnais Bickford House, L.L.C., as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as File No.
6504583, Kansas Secretary of State;
23.    Burlington Bickford Cottage, L.L.C. Facility Closing Documents:
a.    Subordination, Assignment and Security Agreement dated June 26, 2008
between Care YBE Subsidiary LLC, Red Mortgage Capital, Inc., Bickford Master I,
L.L.C., and Burlington Bickford Cottage, L.L.C, recorded as Instrument No.
2008-003499, Des Moines County, Iowa;
b.    Memorandum of Lease dated June 26, 2008 between Care YBE Subsidiary LLC,
as Landlord, and Bickford Master I, L.L.C., as Tenant, recorded as Instrument
No. 2008-003503, Des Moines County, Iowa;
c.    Assignment and Subordination of Management Agreement between Bickford
Senior Living Group, as Manager, Care YBE Subsidiary LLC, as Assignee, and
Burlington Bickford Cottage, L.L.C, as Assignor dated June 26, 2008;
d.    UCC Financing Statement between Burlington Bickford Cottage, L.L.C, as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as Instrument No.
2008-003505, Des Moines County, Iowa;
e.    UCC Financing Statement between Burlington Bickford Cottage, L.L.C., as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as File No.
6504575, Kansas Secretary of State;
24.    Crawfordsville Bickford Cottage, L.L.C. Facility Closing Documents:




--------------------------------------------------------------------------------




a.    Subordination, Assignment and Security Agreement dated June 26, 2008
between Care YBE Subsidiary LLC, Red Mortgage Capital, Inc., Bickford Master I,
L.L.C., and Crawfordsville Bickford Cottage, L.L.C., recorded as Instrument No.
200803836, Montgomery County, Indiana;
b.    Memorandum of Lease dated June 26, 2008 between Care YBE Subsidiary LLC,
as Landlord, and Bickford Master I, L.L.C., as Tenant, recorded as Instrument
No. 200803837, Montgomery County, Indiana;
c.    Assignment and Subordination of Management Agreement between Bickford
Senior Living Group, as Manager, Care YBE Subsidiary LLC, as Assignee, and
Crawfordsville Bickford Cottage, L.L.C., as Assignor dated June 26, 2008;
d.    UCC Financing Statement between Crawfordsville Bickford Cottage, L.L.C.,
as Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as Instrument
No. 77321, Montgomery County, Indiana;
e.    UCC Financing Statement between Crawfordsville Bickford Cottage, L.L.C.,
as Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as File No.
6504567, Kansas Secretary of State;
25.    Lincoln Bickford Cottage, L.L.C. Facility Closing Documents:
a.    Subordination, Assignment and Security Agreement dated June 26, 2008
between Care YBE Subsidiary LLC, Red Mortgage Capital, Inc., Bickford Master I,
L.L.C., and Lincoln Bickford Cottage, L.L.C., recorded as Instrument No.
2008031375, Lancaster County, Nebraska;
b.    Memorandum of Lease dated June 26, 2008 between Care YBE Subsidiary LLC,
as Landlord, and Bickford Master I, L.L.C., as Tenant, recorded as Instrument
No. 2008031379, Lancaster County, Nebraska;
c.    Assignment and Subordination of Management Agreement between Bickford
Senior Living Group, as Manager, Care YBE Subsidiary LLC, as Assignee, and
Lincoln Bickford Cottage, L.L.C., as Assignor dated June 26, 2008;
d.    UCC Financing Statement between Lincoln Bickford Cottage, L.L.C., as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as Instrument No.
2008031381, Lancaster County, Nebraska;




--------------------------------------------------------------------------------




e.    UCC Financing Statement between Lincoln Bickford Cottage, L.L.C., as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as File No.
6504559, Kansas Secretary of State;
26.    Marshalltown Bickford Cottage, L.L.C. Facility Closing Documents:
a.    Subordination, Assignment and Security Agreement dated June 26, 2008
between Care YBE Subsidiary LLC, Red Mortgage Capital, Inc., Bickford Master I,
L.L.C., and Marshalltown Bickford Cottage, L.L.C., recorded as Instrument No.
2008-00004260, Marshall County, Iowa;
b.    Memorandum of Lease dated June 26, 2008 between Care YBE Subsidiary LLC,
as Landlord, and Bickford Master I, L.L.C., as Tenant, recorded as Instrument
No. 2008-00004264, Marshall County, Iowa;
c.    Assignment and Subordination of Management Agreement between Bickford
Senior Living Group, as Manager, Care YBE Subsidiary LLC, as Assignee, and
Marshalltown Bickford Cottage, L.L.C., as Assignor dated June 26, 2008;
d.    UCC Financing Statement between Marshalltown Bickford Cottage, L.L.C. as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as Instrument No.
2008-00004268, Marshall County, Iowa;
e.    UCC Financing Statement between Marshalltown Bickford Cottage, L.L.C., as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as File No.
6504542, Kansas Secretary of State;
27.    Moline Bickford Cottage, L.L.C. Facility Closing Documents:
a.    Subordination, Assignment and Security Agreement dated June 26, 2008
between Care YBE Subsidiary LLC, Red Mortgage Capital, Inc., Bickford Master I,
L.L.C., and Moline Bickford Cottage, L.L.C., recorded as Instrument No.
2008-14596, Rock Island County, Illinois;
b.    Memorandum of Lease dated June 26, 2008 between Care YBE Subsidiary LLC,
as Landlord, and Bickford Master I, L.L.C., as Tenant, recorded as Instrument
No. 2008-14600, Rock Island County, Illinois;
c.    Assignment and Subordination of Management Agreement between Bickford
Senior Living Group, as Manager, Care YBE Subsidiary LLC, as Assignee, and
Moline Bickford Cottage, L.L.C., as Assignor dated June 26, 2008;




--------------------------------------------------------------------------------




d.    UCC Financing Statement between Moline Bickford Cottage, L.L.C., as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as Instrument No.
2008-14602, Rock Island County, Illinois;
e.    UCC Financing Statement between Moline Bickford Cottage, L.L.C., as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as File No.
6504534, Kansas Secretary of State;
28.    Muscatine Bickford Cottage, L.L.C. Facility Closing Documents;
a.    Subordination, Assignment and Security Agreement dated June 26, 2008
between Care YBE Subsidiary LLC, Red Mortgage Capital, Inc., Bickford Master I,
L.L.C., and Muscatine Bickford Cottage, L.L.C., recorded as Instrument No.
2008-04169, Muscatine County, Iowa;
b.    Memorandum of Lease dated June 26, 2008 between Care YBE Subsidiary LLC,
as Landlord, and Bickford Master I, L.L.C., as Tenant, recorded as Instrument
No. 2008-04173, Muscatine County, Iowa;
c.    Assignment and Subordination of Management Agreement between Bickford
Senior Living Group, as Manager, Care YBE Subsidiary LLC, as Assignee, and
Muscatine Bickford Cottage, L.L.C., as Assignor dated June 26, 2008;
d.    UCC Financing Statement between Muscatine Bickford Cottage, L.L.C., as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as Instrument No.
2008-04175, Muscatine County, Iowa;
e.    UCC Financing Statement between Muscatine Bickford Cottage, L.L.C., as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as File No.
6504526, Kansas Secretary of State;
29.    Quincy Bickford Cottage, L.L.C. Facility Closing Documents:
a.    Subordination, Assignment and Security Agreement dated June 26, 2008
between Care YBE Subsidiary LLC, Red Mortgage Capital, Inc., Bickford Master I,
L.L.C., and Quincy Bickford Cottage, L.L.C., recorded as Book 708 Page 7024,
Adams County, Illinois;
b.    Memorandum of Lease dated June 26, 2008 between Care YBE Subsidiary LLC,
as Landlord, and Bickford Master I, L.L.C., as Tenant, recorded as Book 708 Page
7025, Adams County, Illinois;




--------------------------------------------------------------------------------




c.    Assignment and Subordination of Management Agreement between Bickford
Senior Living Group, as Manager, Care YBE Subsidiary LLC, as Assignee, and
Quincy Bickford Cottage, L.L.C., as Assignor dated June 26, 2008;
d.    UCC Financing Statement between Quincy Bickford Cottage, L.L.C., as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as Book U2008 Page
56, Adams County, Illinois;
e.    UCC Financing Statement between Quincy Bickford Cottage, L.L.C., as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as File No.
6504518, Kansas Secretary of State;
30.    Rockford Bickford House, L.L.C. Facility Closing Documents:
a.    Subordination, Assignment and Security Agreement dated June 26, 2008
between Care YBE Subsidiary LLC, Red Mortgage Capital, Inc., Bickford Master I,
L.L.C., and Rockford Bickford House, L.L.C., recorded as Instrument No.
200800831634, Winnebago County, Illinois;
b.    Memorandum of Lease dated June 26, 2008 between Care YBE Subsidiary LLC,
as Landlord, and Bickford Master I, L.L.C., as Tenant, recorded as Instrument
No. 200800831536, Winnebago County, Illinois;
c.    Assignment and Subordination of Management Agreement between Bickford
Senior Living Group, as Manager, Care YBE Subsidiary LLC, as Assignee, and
Rockford Bickford House, L.L.C., as Assignor dated June 26, 2008;
d.    UCC Financing Statement between Rockford Bickford House, L.L.C., as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as Instrument No.
200800831540, Winnebago County, Illinois;
e.    UCC Financing Statement between Rockford Bickford House, L.L.C., as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as File No,
6504500, Kansas Secretary of State;
31.    Springfield Bickford House, L.L.C. Facility Closing Documents:
a.    Subordination, Assignment and Security Agreement dated June 26, 2008
between Care YBE Subsidiary LLC, Red Mortgage Capital, Inc., Bickford Master I,
L.L.C., and Springfield Bickford House, L.L.C., recorded as Instrument No.
2008R25467, Sangamon County, Illinois;




--------------------------------------------------------------------------------




b.    Memorandum of Lease dated June 26, 2008 between Care YBE Subsidiary LLC,
as Landlord, and Bickford Master I, L.L.C., as Tenant, recorded as Instrument
No. 2008R25468, Sangamon County, Illinois;
c.    Assignment and Subordination of Management Agreement between Bickford
Senior Living Group, as Manager, Care YBE Subsidiary LLC, as Assignee, and
Springfield Bickford House, L.L.C., as Assignor dated June 26, 2008;
d.    UCC Financing Statement between Springfield Bickford House, L.L.C., as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as Instrument No.
2008F00091, Sangamon County, Illinois;
e.    UCC Financing Statement between Springfield Bickford House, L.L.C., as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as File No.
6504492, Kansas Secretary of State;
32.    Urbandale Bickford Cottage, L.L.C. Facility Closing Documents:
a.    Subordination, Assignment and Security Agreement dated June 26, 2008
between Care YBE Subsidiary LLC, Red Mortgage Capital, Inc., Bickford Master I,
L.L.C., and Urbandale Bickford Cottage, L.L.C., recorded in Book 12715 Page 567,
Polk County, Iowa;
b.    Memorandum of Lease dated June 26, 2008 between Care YBE Subsidiary LLC,
as Landlord, and Bickford Master I, L.L.C., as Tenant, recorded in Book 12715
Page 617, Polk County, Iowa;
c.    Assignment and Subordination of Management Agreement between Bickford
Senior Living Group, as Manager, Care YBE Subsidiary LLC, as Assignee, and
Urbandale Bickford Cottage, L.L.C., as Assignor dated June 26, 2008;
d.    UCC Financing Statement between Urbandale Bickford Cottage, L.L.C., as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed in Book 12715 Page
631, Polk County, Iowa;
e.    UCC Financing Statement between Urbandale Bickford Cottage, L.L.C., as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as File No.
6504484, Kansas Secretary of State;
33.    Ft. Dodge Bickford Cottage, L.L.C. Facility Closing Documents:
a.    Subordination Assignment and Security Agreement dated September 30, 2008
between Care YBE Subsidiary LLC, as Borrower, Red Mortgage Capital, Inc., as
Lender,




--------------------------------------------------------------------------------




Bickford Master I, L.L.C., as Tenant, and Ft. Dodge Bickford Cottage, L.L.C., as
Subtenant, recorded as Instrument No. 2008-05948, Webster County, Iowa.
b.    Memorandum of Master Lease Agreement dated September 30, 2008 between Care
YBE Subsidiary LLC, as Landlord, and Bickford Master I, L.L.C., as Tenant,
recorded as Instrument No. 2008-05951, Webster County, Iowa.
c.    Assignment and Subordination of Management Agreement between Bickford
Senior Living Group, as Manager, Care YBE Subsidiary LLC, as Assignee, and Ft.
Dodge Bickford Cottage, L.L.C., as Assignor dated September 30, 2008.
d.    UCC Financing Statement between Ft. Dodge Bickford Cottage, L.L.C., as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as Instrument No.
2008-05953, Webster County, Iowa.
e.    UCC Financing Statement between Ft. Dodge Bickford Cottage, L.L.C., as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as File No.
6533525, Kansas Secretary of State.
34.    Omaha II Bickford Cottage, L.L.C. Facility Closing Documents:
a.    Subordination Assignment and Security Agreement dated September 30, 2008
between Care YBE Subsidiary LLC, as Borrower, Red Mortgage Capital, Inc., as
Lender, Bickford Master I, L.L.C., as Tenant, and Omaha II Bickford Cottage,
L.L.C., as Subtenant, recorded as Instrument No. 2008097981, Douglas County,
Nebraska.
b.    Memorandum of Master Lease Agreement dated September 30, 2008 between Care
YBE Subsidiary LLC, as Landlord, and Bickford Master I., L.L.C., as Tenant,
recorded as Instrument No. 2008097984, Douglas County, Nebraska.
c.    Assignment and Subordination of Management Agreement between Bickford
Senior Living Group, as Manager, Care YBE Subsidiary LLC, as Assignee, and Omaha
II Bickford Cottage, L.L.C., as Assignor dated September 30, 2008.
d.    UCC Financing Statement between Omaha II Bickford Cottage, L.L.C., as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as Instrument No.
2008097986, Douglas County, Nebraska.
e.    UCC Financing Statement between Omaha II Bickford Cottage, L.L.C., as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as File No.
6533517, Kansas Secretary of State.




--------------------------------------------------------------------------------




Wabash Bickford Cottage, L.L.C. Documents:


35.    Assignment of Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated June 23, 2008 between Care Investment Trust
Inc., as Assignor, and Care YBE Subsidiary LLC, as Assignee, filed as Instrument
No. 2008R403560.
36.    Amended and Restated Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated June 26, 2008 between Wabash Bickford
Cottage, L.L.C., as Mortgagor, and Care YBE Subsidiary LLC, as Mortgagee, filed
as Instrument No. 2008R403561.
37.    First Amendment to Amended and Restated Mortgage, Assignment of Leases
and Rents, Security Agreement and Fixture Filing dated October 17, 2008 between
Wabash Bickford Cottage, L.L.C., as Mortgagor, and Care YBE Subsidiary LLC, as
Mortgagee, for the Wabash Facility.
38.    UCC Financing Statement between Wabash Bickford Cottage, L.L.C., as
Debtor, and Care YBE Subsidiary LLC, as Secured Party, filed as Instrument No.
2008U1004.
39.    UCC Assignment from Care Investment Trust Inc., as Assignor, and Care YBE
Subsidiary LLC, as Assignee, filed as Instrument No. 2008U1005.
40.    Deposit Account Control Agreement among Care YBE Subsidiary LLC, Bickford
Master I, L.L.C. and Bank of the West, dated as of February 1, 2011 relating to
the Urbandale Bickford Cottage, L.L.C. property.
41.    Deposit Account Control Agreement among Care YBE Subsidiary LLC, Bickford
Master I, L.L.C. and Bank of the West, dated as of February 1, 2011 relating to
the Springfield Bickford House, L.L.C. property.
42.    Deposit Account Control Agreement among Care YBE Subsidiary LLC, Bickford
Master I, L.L.C. and Bank of the West, dated as of February 1, 2011 relating to
the Rockford Bickford House, L.L.C. property.
43.    Deposit Account Control Agreement among Care YBE Subsidiary LLC, Bickford
Master I, L.L.C. and Bank of the West, dated as of February 1, 2011 relating to
the Quincy Bickford Cottage, L.L.C. property.
44.    Deposit Account Control Agreement among Care YBE Subsidiary LLC, Bickford
Master I, L.L.C. and Bank of the West, dated as of February 1, 2011 relating to
the Omaha II Bickford Cottage, L.L.C. property.




--------------------------------------------------------------------------------




45.    Deposit Account Control Agreement among Care YBE Subsidiary LLC, Bickford
Master I, L.L.C. and Bank of the West, dated as of February 1, 2011 relating to
the Muscatine Bickford Cottage, L.L.C. property.
46.    Deposit Account Control Agreement among Care YBE Subsidiary LLC, Bickford
Master I, L.L.C. and Bank of the West, dated as of February 1, 2011 relating to
the Moline Bickford Cottage, L.L.C. property.
47.    Deposit Account Control Agreement among Care YBE Subsidiary LLC, Bickford
Master I, L.L.C. and Bank of the West, dated as of February 1, 2011 relating to
the Marshalltown Bickford Cottage, L.L.C. property.
48.    Deposit Account Control Agreement among Care YBE Subsidiary LLC, Bickford
Master I, L.L.C. and Bank of the West, dated as of February 1, 2011 relating to
the Lincoln Bickford Cottage, L.L.C. property.
49.    Deposit Account Control Agreement among Care YBE Subsidiary LLC, Bickford
Master I, L.L.C. and Bank of the West, dated as of February 1, 2011 relating to
the Ft. Dodge Bickford Cottage, L.L.C. property.
50.    Deposit Account Control Agreement among Care YBE Subsidiary LLC, Bickford
Master I, L.L.C. and Bank of the West, dated as of February 1, 2011 relating to
the Crawfordsville Bickford Cottage, L.L.C. property.
51.    Deposit Account Control Agreement among Care YBE Subsidiary LLC, Bickford
Master I, L.L.C. and Bank of the West, dated as of February 1, 2011 relating to
the Burlington Bickford Cottage, L.L.C. property.
52.    Deposit Account Control Agreement among Care YBE Subsidiary LLC, Bickford
Master I, L.L.C. and Bank of the West, dated as of February 1, 2011 relating to
the Bourbonnaise Bickford House, L.L.C. property.
53.    Deposit Account Control Agreement among Care YBE Subsidiary LLC, Bickford
Master I, L.L.C. and Bank of the West, dated as of February 1, 2011 relating to
the Ames Bickford Cottage, L.L.C. property.
54.    Deposit Account Control Agreement among Care YBE Subsidiary LLC, Bickford
Master I, L.L.C. and Bank of the West, dated as of February 1, 2011 (Reserve
Account).
55.    Deposit Account Control Agreement among Care YBE Subsidiary LLC, Bickford
Master I, L.L.C. and Bank of the West, dated as of February 1, 2011
(Concentration Account).




--------------------------------------------------------------------------------




EXHIBIT C
(Definitions)


When used in this Agreement, the following terms shall have the meanings
assigned to them in this Exhibit.
“Accounts Receivable” means: (a) any right to payment for goods sold, leased or
licensed or for services rendered, whether or not it has been earned by
performance, whether billed or unbilled, and whether or not it is evidenced by
any Contract; (b) any note receivable; or (c) any other receivable or right to
payment of any nature.
“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly Controlling, Controlled by or under common Control with
such specified Person.
“Asset” means any real, personal, mixed, tangible or intangible property of any
nature including Cash Assets, prepayments, deposits, escrows, Accounts
Receivable, Tangible Property, Real Property (including the Leased Real
Property), Software, Contract Rights, Intellectual Property Rights and goodwill,
and claims, causes of action and other legal rights and remedies.
“Authorization” means any registration, notification, grant, authorization,
approval, consent, certificate, waiver, order, right, privilege, license, permit
or franchise of any nature, granted, issued, approved or allowed by any
Governmental Entity or pursuant to any Law.
“Benefit Plan” means (a) any “employee benefit plan” as defined in ERISA Section
3(3) (whether or not subject to ERISA), including any (i) nonqualified deferred
compensation or retirement plan or arrangement which is an Employee Pension
Benefit Plan), (ii) qualified defined contribution retirement plan or
arrangement which is an Employee Pension Benefit Plan, (iii) qualified defined
benefit retirement plan or arrangement which is an Employee Pension Benefit
Plan, (iv) Multiemployer Plan, or (v) Employee Welfare Benefit Plan or (b) stock
purchase, stock option, equity compensation, severance pay, employment,
compensation, change in control, vacation pay, fringe benefit, cafeteria,
disability, company awards, salary continuation, sick leave, leave of absence,
excess benefit, bonus or other incentive compensation, life insurance, or other
employee benefit plan, contract, program, policy or other arrangement, whether
or not subject to ERISA, or whether for the benefit of a single individual or
more than one individual.
“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in Olathe, Kansas are authorized or required by Law to close.




--------------------------------------------------------------------------------




“Cash Asset” means any cash on hand, cash in bank or other accounts, readily
marketable securities, and other cash-equivalent liquid assets.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company Activities” means the ownership and leasing of the Properties by the
Company.
“Consent” means any consent, waiver or other approval or action that is required
in connection with the transactions contemplated hereby under any Contract to
which the Company or any of its Affiliates is a party.
“Contract” means any written or oral contract, agreement, instrument, order,
arrangement, commitment or understanding of any nature including sales orders,
purchase orders, leases, subleases, data processing agreements, maintenance
agreements, license agreements, sublicense agreements, loan agreements,
promissory notes, security agreements, pledge agreements, deeds, mortgages,
guaranties, indemnities, warranties, employment agreements, consulting
agreements, sales representative agreements, joint venture agreements, buy-sell
agreements, collective bargaining agreements, options or warrants.
“Contract Right” means any right, power or remedy of any nature under any
Contract including rights to receive property or services or otherwise derive
benefits from the payment, satisfaction or performance of another party’s
Obligations, rights to demand that another party accept property or services or
take any other actions, and rights to pursue or exercise remedies or options.
“Control” including its various tenses and derivatives (such as “Controlled” and
“Controlling”) means (a) when used with respect to any Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by Contract or otherwise, (b) when used with respect to any
security, the possession, directly or indirectly, of the power to vote, or to
direct the voting of, such security or the power to dispose of, or to direct the
disposition of, such security, and (c) when used with respect to any item of
Intellectual Property, possession of the right, whether directly or indirectly,
and whether by ownership, license or otherwise, to assign or grant a license,
sublicense or other right to or under such Intellectual Property.
“Copyrights” means: (a) all copyrights (including copyrights in any package
inserts, marketing or promotional materials, documentation, websites, Labeling
or other text provided to prescribers or consumers), whether registered or
unregistered throughout the world; (b) any registrations, applications and mask
works therefor; (c) works of any type of authorship and (whether published or
unpublished) and rights to databases of any kind under the applicable




--------------------------------------------------------------------------------




Laws of any jurisdiction; (d) all rights and priorities afforded under any
international treaty, convention or the like; (e) all extensions and renewals
thereof; (f) the right to sue for past, present and future infringements of any
of the foregoing, and all proceeds of the foregoing, including licenses,
royalties, income, payments, claims, damages (including attorneys’ fees), and
proceeds of suit; and (g) any rights similar to the foregoing in any country,
including moral rights.
“Encumbrances” means all Liens, easements, plats, covenants, restrictions,
reservations, licenses, leases, subleases, encumbrances and other title matters.
“Environment” means all indoor or outdoor air, surface water, groundwater,
surface or subsurface land, including all fish, wildlife, biota and all other
natural resources.
“Environmental Action” means any and all administrative or judicial actions,
suits, orders, claims, liens, notices, notices of violations, investigations,
complaints, requests for information, proceedings or other communication
(written or oral), whether criminal or civil, pursuant to or relating to any
applicable Environmental Law by any Person (including any Governmental Entity,
private person or citizens’ group) based upon, alleging, asserting or claiming
any actual or potential (a) violation of or liability under any Environmental
Law, (b) violation of any Environmental Permit, or (c) liability for
investigatory costs, cleanup costs, removal costs, remedial costs, response
costs, natural resource damages, property damage, personal injury, fines or
penalties arising out of, based on, resulting from or related to the presence,
Release or threatened Release of, or any exposure of any Person to any Hazardous
Substances at any location, including any off site location to which Hazardous
Substances or materials containing Hazardous Substances were sent for handling,
storage, treatment or disposal.
“Environmental Law” means any and all civil and criminal Laws, Environmental
Permits, policies, guidance documents, decrees, injunctions or agreements with
any Governmental Entity, relating to the protection of health and the
Environment, worker health and safety, and/or governing the handling, use,
generation, treatment, storage, transportation, disposal, manufacture,
distribution, formulation, packaging, labeling, Release or threatened Release
of, or exposure of any Person to, Hazardous Substances, including: the Clean Air
Act, 42 U.S.C. § 7401 et seq.; the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C. § 9601 et seq.; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Emergency Planning
and Community Right to Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the
Safe Drinking Water Act, 42 U.S.C. Section 300(f) et seq; the Hazardous Material
Transportation Act 49 U.S.C.§ 1801 et seq.; the Federal Insecticide, Fungicide
and Rodenticide Act 7 U.S.C. § 136 et seq.; the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. § 6901 et seq.; the Toxic Substances Control
Act, 15 U.S.C. § 2601 et seq.; the Occupational Safety & Health Act of 1970, 29
U.S.C. § 651 et seq.; the Oil Pollution




--------------------------------------------------------------------------------




Act of 1990, 33 U.S.C. § 2701 et seq.; and the state analogies thereto, all as
amended or superseded from time to time.
“Environmental Permit” means any Authorization required or issued by any
Governmental Entity under or in connection with any Environmental Law, including
any and all orders, consent orders or binding agreements issued by or entered
into with a Governmental Entity under any applicable Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“Final Determination” means (a) a decision, judgment, decree or other order by
any court of competent jurisdiction, which decision, judgment, decree or other
order has become final after all allowable appeals by either party to the action
have been exhausted or the time for filing such appeals has expired and is not
subject to further review or modification, (b) a closing agreement entered into
under Section 7121 of the Code or any other settlement or other agreement
entered into in connection with an administrative or judicial proceeding, (c)
execution of an Internal Revenue Service Form 870 AD, or (d) the expiration of
the time for instituting suit with respect to a claimed deficiency.
“Governmental Entity” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, state, local or municipal government, foreign,
international, multinational or other government, including any department,
commission, board, agency, bureau, subdivision, instrumentality, official or
other regulatory, administrative or judicial authority thereof, and any
non-governmental regulatory body to the extent that the rules and regulations or
orders of such body have the force of Law.
“Hazardous Substances” means petroleum, petroleum hydrocarbons, petroleum
products or petroleum by products, radioactive materials, asbestos or asbestos
containing materials, gasoline, diesel fuel, pesticides, radon, urea
formaldehyde, mold, lead or lead containing materials, polychlorinated biphenyls
and any other chemicals, materials, substances or wastes in any amount or
concentration (a) which are now or hereafter become defined as or included in
the definition of “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “extremely hazardous wastes”, “restricted hazardous wastes”, “toxic
substances”, “toxic pollutants”, “pollutants”, “regulated substances”, “solid
wastes”, or “contaminants” or words of similar import under any Environmental
Law, or (b) which are otherwise regulated under or for which liability can be
imposed under Environmental Law.
“Indebtedness” means any of the following: (a) any indebtedness for borrowed
money; (b) any obligations evidenced by bonds, debentures, notes or other
similar instruments; (c) any obligations to pay the deferred purchase price of
property or services, except trade accounts




--------------------------------------------------------------------------------




payable and other current Liabilities arising in the ordinary course of
business; (d) any obligations as lessee under capitalized leases; (e) any
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to acquired property; (f) any obligations,
contingent or otherwise, under acceptance credit, letters of credit or similar
facilities; and (g) any guaranty of any of the foregoing.
“Indemnitee” means any Person that is seeking indemnification from an Indemnitor
pursuant to the provisions of this Agreement.
“Indemnitor” means any party hereto from which any Indemnitee is seeking
indemnification pursuant to the provisions of this Agreement.
“Intellectual Property” means Patents, Know-How, Copyrights, Trademarks,
Software, graphics, other works of authorship, whether or not protected by
Copyright, or other intangible asset of any nature, whether in use, held under
development or design, inactive, owned, sold, distributed, marketed, maintained,
supported, licensed by or licensed to or with respect to which rights are
granted to, a Person, whether arising under statutory or common law in any
jurisdiction or otherwise.
“Intellectual Property Rights” means all forms of legal rights and protections
that may be obtained for, or may pertain to, the Intellectual Property in any
country of the world (in all media, now existing or created in the future, and
for the entire duration of such rights) arising under statutory or common law,
contract, or otherwise, and whether or not perfected.
“Knowledge” of Seller or any similar phrase means, with respect to any fact or
matter, the actual knowledge of Torey Riso or any other employees of Seller,
without inquiry or investigation other than the inquiry or investigation that a
prudent person would use to examine a written notice received from a third
party.
“Law” means any statute, law (including common law), constitution, treaty,
ordinance, code, decree, judgment, rule, regulation and any other binding
requirement or determination of any Governmental Entity.
“Leases” means the third party leases between the Company and the Tenants in
connection with the Properties, and all documents and agreements related
thereto, all as described on Exhibit B attached hereto and made a part hereof.
“Lien” means any lien, security interest, pledge, right of first refusal,
mortgage, assignment or other similar encumbrance, as security for an
obligation.
“Managers” shall mean any manager of the Properties.




--------------------------------------------------------------------------------




“Manufacture” and “Manufacturing” means, with respect to a product, biologic or
compound, the manufacturing, processing, formulating, packaging, labeling,
holding and quality control testing of such product, biologic or compound.
“Material Contract” means every contract of the Company not made in the
Company’s ordinary course of business. If the contract is such as ordinarily
accompanies the kind of business conducted by the Company, it will be deemed to
have been made in the ordinary course of business unless it falls within one or
more of the following categories, in which case it shall be considered material:
(A)
Any contract upon which the Company’s business is substantially dependent;

(B)
Any lease under which a part of the Properties is held by the Company; or

(C)
Any loan document to which the Company is a party including any lien, security
interest, mortgage or similar security agreement related thereto.

“Membership Interests” has the meaning set forth in the Recital.
“Obligation” means any debt, liability or obligation of any nature, whether
secured, unsecured, recourse, nonrecourse, liquidated, unliquidated, accrued,
absolute, fixed, contingent, ascertained, unascertained, known, unknown or
otherwise.
“Order” means any award, injunction, judgment, decree, order, ruling, subpoena
or verdict or other decision issued, promulgated or entered by or with any
Governmental Entity of competent jurisdiction.
“Organizational Documents” means, with respect to any entity, the articles of
incorporation, the certificate or articles of organization or formation, by
laws, limited liability company, operating or formation agreement or other
similar organizational, constitutive or governing documents of such entity (in
each case, as amended).
“Permitted Encumbrances” means (a) all Permitted Liens, ( b) all Leases and
other lease documentation executed in connection with the Leases, (c) all
easements, plats, covenants, restrictions, reservations, licenses, leases,
subleases, encumbrances and other title matters existing at the time the Company
acquired fee simple title to each of the Properties, (d) all easements, plats,
covenants, restrictions, reservations, licenses, leases, subleases, encumbrances
and other title matters created or caused by the Tenant Parties, and (e) all
easements, plats, covenants, restrictions, reservations, licenses, leases,
subleases, encumbrances and other title matters executed or created by the
Company at the request of the Tenant Parties or with the




--------------------------------------------------------------------------------




consent or approval of the Tenant Parties and (f) all matters that would be
shown by a true and accurate survey of the subject property.
“Permitted Liens” means (a) Liens for current real or personal property Taxes
not yet due and payable, (b) workers’, carriers’ and mechanics’ or other like
liens incurred as a result of construction, work or other acts or omissions of
the Tenant Parties, and (c) Liens that are directly related to the Fannie Loan.
“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association, a Governmental Entity or any
agency, instrumentality or political subdivision of a Governmental Entity, or
any other entity or body.
“Proceeding” means any demand, claim, suit, action, litigation, investigation,
notice of violation, charge, grievance, audit, arbitration, administrative
hearing or other proceeding of any nature.
“Properties” means the real property Assets owned by the Company and leased to
the Tenants as described on Exhibit A attached hereto and made a part hereof.
“Real Property” means any real estate, land, building, condominium, town house,
structure or other real property of any nature, all shares of stock or other
ownership interests in cooperative or condominium associations or other forms of
ownership interest through which interests in real estate may be held, and all
appurtenant and ancillary rights thereto including easements, covenants, water
rights, sewer rights and utility rights.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing of Hazardous
Substances.
“Software” means any and all computer programs, operating systems, applications,
firmware, middleware or software of any nature, whether operational, under
development or inactive, including all object code, source code, comment code,
algorithms, menu structures and arrangements, icons, operational instructions,
scripts, commands, syntax, screen designs, reports, designs, concepts,
specifications, technical manuals, test scripts, user manuals and other
documentation therefor, whether in machine-readable form, programming language
or any other language or symbols, and whether stored, encoded, recorded or
written on disk, tape, film, memory device, paper or other media of any nature
and all data bases necessary or appropriate to operate any such computer
programs, operating systems, applications, firmware, middleware, or software.
“Subsidiary” or “Subsidiaries” means, with respect to any party, any Person, of
which (a) such party or any other Subsidiary of such party is a general partner
(excluding partnerships,




--------------------------------------------------------------------------------




the general partnership interests of which held by such party or any Subsidiary
of such party do not have a majority of the voting interest in such
partnership), or (b) at least a majority of the securities or other interests
having by their terms ordinary voting power to elect a majority of the
directors, managers or others performing similar functions with respect to such
Person is directly or indirectly owned or controlled by such party or any one or
more of its Subsidiaries or both.
“Subtenants” means any subtenants of the Properties.
“Tangible Property” means any furniture, fixtures, leasehold improvements,
vehicles, office equipment, computer equipment, other equipment, machinery,
tools, forms, supplies or other tangible personal property of any nature.
“Tax” or “Taxes” means any taxes of any kind, including those measured on,
measured by or referred to as ad valorem, alternative or add-on minimum,
capital, capital gains, customs duties or similar, employment, escheat,
unclaimed property, environmental, excise, fees or levies, franchise, goods and
services, gross receipts, net or gross income, license, occupation, premium,
payroll, privilege, profits, property, sales, severance, social, stamp,
transfer, use, value added, windfall profits taxes, withholding, assessments or
charges of any kind whatsoever, together with any interest and any penalties,
additions to tax or additional amounts imposed by any Taxing Authority.
“Tax Claim” means any claim with respect to Taxes made by any Taxing Authority
or other Person that, if pursued successfully, could serve as the basis for a
claim for indemnification of a Tax Indemnitee or Seller under this Agreement.
“Tax Indemnitee” means Buyer and its Subsidiaries and Affiliates (including,
following the Closing, the Company and its Subsidiaries).
“Tax Return” means any return, declaration, claim for refund, form, statement,
report, schedule, information return or similar statement or document, and any
amendment thereto (including any related or supporting information or schedule
attached thereto) required to be filed with any Taxing Authority in connection
with the determination, assessment or collection of any Tax or Taxes.
“Taxing Authority” means any U.S. federal, state, local or foreign government or
subdivision, agency, commission or authority thereof, or any quasi-governmental
or private body having jurisdiction over the assessment, determination,
collection or other imposition of Taxes.
“Tenants” shall mean the tenants under the Leases.




--------------------------------------------------------------------------------




“Trademark” means: (a) any word, name, symbol, color, designation or device or
any combination thereof, including any trademark, trademark registration,
trademark application, service mark, service mark registration, service mark
application, trade dress, brand mark, trade name, brand name, corporate name,
domain name, fictitious name, logo, symbol or slogan; (b) all registrations and
applications for any of the foregoing; and (c) all goodwill, rights and
priorities connected with the foregoing afforded under Law.
“Transfer Taxes” means all transfer, documentary, sales, use, registration,
recording, stamp, value added and other such Taxes (including all applicable
real estate transfer taxes, but excluding any taxes based on or attributable to
income or gains) and related fees (including notarial fees, withholding taxes
and any penalties, interest and additions to tax).




--------------------------------------------------------------------------------




Exhibit D
Opinion - Seller's Counsel


The following opinions, subject to customary qualifications and on the
assumption that Tennessee law and Kansas law are the same:


1.The Membership Interest Purchase Agreement, Assignment of Membership Interest
Agreement, Termination of Option Agreement, Termination of Pledge Agreement and
Seller's Releases (the “Transaction Documents”) are enforceable against the
Seller.
2.The Acquired Company is a limited liability company duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation,
with full limited liability company power and authority to own its properties
and to engage in its business as presently conducted or contemplated, and is
duly qualified and in good standing as a foreign limited liability company under
the laws of each other jurisdiction where required to do so.
3.Neither the execution and delivery of the Agreement nor the consummation of
the transaction (the “Transaction”) evidenced by the Transaction Documents (a)
breaches or constitutes a default under any agreement or commitment to which
Seller is party, (b) violates any provision of the Certificate of Formation or
Operating Agreement of the Seller, or (c) violates any statute, law, regulation
or rule, or any judgment, decree or order of any court or other governmental
body applicable to Seller.
4.No consent, approval or authorization of, or declaration, filing or
registration with, any governmental body is required in connection with the
execution, delivery and performance of the Membership Interest Purchase
Agreement or the consummation of the Transaction by Seller.
We hereby confirm to you that there is no proceeding by or before any court or
governmental body pending or to our knowledge, overtly threatened in writing,
against the Acquired Company or that questions or challenges the validity of any
action taken or to be taken by Seller under the Membership Interest Purchase
Agreement.




--------------------------------------------------------------------------------




Schedule 2.2
List of Seller Documents




The Fannie Loan Documents




















--------------------------------------------------------------------------------




Schedule 3.1(c)
Information Regarding Company


For the Company:


(i)    exact legal name: CARE YBE SUBSIDIARY LLC


(ii)    business form:     limited liability company
jurisdiction: Delaware
date of formation: May 9, 2008


(iii)    federal employer identification number: 26-2707189


(iv)    headquarters address, telephone number and facsimile number:


780 Third Avenue, 21st Floor
New York, New York 10017
Telephone: 212-446-1410
Facsimile: 212-446-1409


(v)    members, managers and officers, indicating all current title(s) of each
individual:


Sole Member: Care Investment Trust Inc.
Managers: None
Officers: Torey Riso-President and Chief Executive Officer
Michael S. Goldberg-Vice President


(vi)    registered agent and/or office in its jurisdiction of formation (if
applicable):


National Corporate Research


(vii)
all foreign jurisdictions in which the Company is qualified or registered to do
business, the date it so qualified or registered, and its registered agent
and/or office in each such jurisdiction (if applicable): Illinois, Indiana,
Iowa, Nebraska- Registered Agent for each location is with National Corporate
Research



(viii)
all fictitious, assumed or other names of any type that are registered or used
by the Company or under which it has done business at any time since such
Company’s date of formation: None



(ix)
any name changes, recapitalizations, mergers, reorganizations or similar events
since its date of formation: None





--------------------------------------------------------------------------------




Schedule 3.4
Escrow Account Balances as of May 31, 2013


Loan No.:    27-0004026


Tax Escrow:                $474,687.85


Replacement Reserve Escrow:    $404,824.65








Loan No.:    27-0004139


Tax Escrow:                $25,257.41


Replacement Reserve Escrow:    $61,253.31








--------------------------------------------------------------------------------




Schedule 3.5
Excluded Assets


All cash, all bank accounts and all receivables owned by the Company






--------------------------------------------------------------------------------




Schedule 3.8
Exceptions to Tax Representations


None






--------------------------------------------------------------------------------




Schedule 3.8(e)
Tax Returns




(i)
All state and local income Tax Returns filed by the Company for taxable periods
ended on or after the year ended 2010: None





(ii)    All Tax Returns that have been audited: None




(iii)    All Tax Returns that currently are the subject of audit: None






--------------------------------------------------------------------------------






Schedule 3.15
Material Contracts
(other than Leases, Permitted Encumbrances or Fannie Loan Documents)


1.    Purchase and Sale Contract:
a.    Purchase and Sale Contract dated May 14, 2008 between Care YBE Subsidiary,
LLC, as Buyer, and Ames Bickford Cottage, L.L.C., Bourbonnais Bickford House,
L.L.C., Burlington Bickford Cottage, L.L.C., Crawfordsville Bickford Cottage,
L.L.C., Lincoln Bickford Cottage, L.L.C., Marshalltown Bickford Cottage, L.L.C.,
Moline Bickford Cottage, L.L.C., Muscatine Bickford Cottage, L.L.C., Quincy
Bickford Cottage, L.L.C., Rockford Bickford House, L.L.C., Springfield Bickford
House, L.L.C., and Urbandale Bickford Cottage, L.L.C., as Sellers;
b.    First Amendment to Purchase and Sale Contract dated May 29, 2008; and
c.    Second Amendment to Purchase and Sale Contract dated June 24, 2008.
2.    Purchase and Sale Contract dated September 30, 2008 between Care YBE
Subsidiary, LLC, as Buyer, and Ft. Dodge Bickford Cottage, L.L.C. and Omaha II
Bickford Cottage, L.L.C., as Sellers
3.    Earn Out Agreement between Care YBE Subsidiary, LLC, as Buyer, Ames
Bickford Cottage, L.L.C., Bourbonnais Bickford House, L.L.C., Burlington
Bickford Cottage, L.L.C., Crawfordsville Bickford Cottage, L.L.C., Lincoln
Bickford Cottage, L.L.C., Marshalltown Bickford Cottage, L.L.C., Moline Bickford
Cottage, L.L.C., Muscatine Bickford Cottage, L.L.C„ Quincy Bickford Cottage,
L.L.C., Rockford Bickford House, L.L.C., Springfield Bickford House, L.L.C., and
Urbandale Bickford Cottage, L.L.C., as Sellers, Bickford Master I, L.L.C., as
Tenant, Bickford Senior Living Group, L.L.C., as Manager and Eby Realty Group,
L.L.C., as Eby dated June 26, 2008.
4.    First Amendment to Earn Out Agreement between Care YBE Subsidiary, LLC, as
Buyer, Ames Bickford Cottage, L.L.C., Bourbonnais Bickford House, L.L.C.,
Burlington Bickford Cottage, L.L.C., Crawfordsville Bickford Cottage, L.L.C.,
Lincoln Bickford Cottage, L.L.C., Marshalltown Bickford Cottage, L.L.C., Moline
Bickford Cottage, L.L.C., Muscatine Bickford Cottage, L.L.C., Quincy Bickford
Cottage, L.L.C., Rockford Bickford House, L.L.C., Springfield Bickford House,
L.L.C., Urbandale Bickford Cottage, L.L.C., Ft. Dodge Bickford Cottage, L.L.C.,
and Omaha II Bickford Cottage, L.L.C., as Sellers, Bickford Master I, L.L.C.,




--------------------------------------------------------------------------------




as Tenant, Bickford Senior Living Group, L.L.C., as Manager, and Eby Realty
Group, L.L.C., as Eby dated September 30, 2008.
5.    Ames Bickford Cottage, L.L.C. Facility Closing Documents:
a.    Special Warranty Deed dated June 26, 2008 between Ames Bickford Cottage,
L.L.C., as Grantor, and Care YBE Subsidiary LLC, as Grantee, recorded as
Instrument No. 2008-00007767, Story County, Iowa;
b.    Assignment of Intangible Property between Care YBE Subsidiary LLC, as
Assignee, and Ames Bickford Cottage, L.L.C., as Assignor dated June 26, 2008;
c.    Bill of Sale between Ames Bickford Cottage, L.L.C., as Seller and Care YBE
Subsidiary LLC, as Buyer dated June 26, 2008;
6.    Bourbonnais Bickford House, L.L.C. Facility Closing Documents:
a.    Special Warranty Deed dated June 26, 2008 between Bourbonnais Bickford
House, L.L.C., as Grantor, and Care YBE Subsidiary LLC, as Grantee, recorded as
Instrument No. 200814692, Kankakee County, Illinois;
b.    Assignment of Intangible Property between Care YBE Subsidiary LLC, as
Assignee, and Bourbonnais Bickford House, L.L.C., as Assignor dated June 26,
2008;
c.    Bill of Sale between Bourbonnais Bickford House, L.L.C., as Seller and
Care YBE Subsidiary LLC, as Buyer dated June 26, 2008;
7.    Burlington Bickford Cottage, L.L.C. Facility Closing Documents:
a.    Special Warranty Deed dated June 26, 2008 between Burlington Bickford
Cottage, L.L.C, as Grantor, and Care YBE Subsidiary LLC, as Grantee, recorded as
Instrument No. 2008-003496, Des Moines County, Iowa;
b.    Real Estate Ground Water Hazard Statement;
c.    Assignment of Intangible Property between Care YBE Subsidiary LLC, as
Assignee, and Burlington Bickford Cottage, L.L.C., as Assignor dated June 26,
2008;
d.    Bill of Sale between Burlington Bickford Cottage, L.L.C., as Seller and
Care YBE Subsidiary LLC, as Buyer dated June 26, 2008;
8.    Crawfordsville Bickford Cottage, L.L.C. Facility Closing Documents:




--------------------------------------------------------------------------------




a.    Special Warranty Deed dated June 26, 2008 between Crawfordsville Bickford
Cottage, L.L.C., as Grantor, and Care YBE Subsidiary LLC, as Grantee, recorded
as Instrument No. 200803833, Montgomery County, Indiana;
b.    Assignment of Intangible Property between Care YBE Subsidiary LLC, as
Assignee, and Crawfordsville Bickford Cottage, L.L.C., as Assignor dated June
26, 2008;
c.    Bill of Sale between Crawfordsville Bickford Cottage, L.L.C., as Seller
and Care YBE Subsidiary LLC, as Buyer dated June 26, 2008;
9.    Lincoln Bickford Cottage, L.L.C. Facility Closing Documents:
a.    Special Warranty Deed dated June 26, 2008 between Lincoln Bickford
Cottage, L.L.C., as Grantor, and Care YBE Subsidiary LLC, as Grantee, recorded
as Instrument No. 2008031372, Lancaster County, Nebraska;
b.    Assignment of Intangible Property between Care YBE Subsidiary LLC, as
Assignee, and Lincoln Bickford Cottage, L.L.C., as Assignor dated June 26, 2008;
c.    Bill of Sale between Lincoln Bickford Cottage, L.L.C., as Seller and Care
YBE Subsidiary LLC, as Buyer dated June 26, 2008;
10.    Marshalltown Bickford Cottage, L.L.C. Facility Closing Documents:
a.    Special Warranty Deed dated June 26, 2008 between Marshalltown Bickford
Cottage, L.L.C., as Grantor, and Care YBE Subsidiary LLC, as Grantee, recorded
as Instrument No. 2008-00004256, Marshall County, Iowa;
b.    Real Estate Transfer — Groundwater Hazard Statement filed as Instrument
No. 2008-00004257;
c.    Assignment of Intangible Property between Care YBE Subsidiary LLC, as
Assignee, and Marshalltown Bickford Cottage, L.L.C., as Assignor dated June 26,
2008;
d.    Bill of Sale between Marshalltown Bickford Cottage, L.L.C., as Seller and
Care YBE Subsidiary LLC, as Buyer dated June 26, 2008;
11.    Moline Bickford Cottage, L.L.C. Facility Closing Documents:
a.    Special Warranty Deed dated June 26, 2008 between Moline Bickford Cottage,
L.L.C., as Grantor, and Care YBE Subsidiary LLC, as Grantee, recorded as
Instrument No. 2008-14593, Rock Island County, Illinois;




--------------------------------------------------------------------------------




b.    Assignment of Intangible Property between Care YBE Subsidiary LLC, as
Assignee, and Moline Bickford Cottage, L.L.C., as Assignor dated June 26, 2008;
c.    Bill of Sale between Moline Bickford Cottage, L.L.C., as Seller and Care
YBE Subsidiary LLC, as Buyer dated June 26, 2008;
12.    Muscatine Bickford Cottage, L.L.C. Facility Closing Documents;
a.    Special Warranty Deed dated June 26, 2008 between Muscatine Bickford
Cottage, L.L.C., as Grantor, and Care YBE Subsidiary LLC, as Grantee, recorded
as Instrument No. 2008-04166, Muscatine County, Iowa;
b.    Assignment of Intangible Property between Care YBE Subsidiary LLC, as
Assignee, and Muscatine Bickford Cottage, L.L.C., as Assignor dated June 26,
2008;
c.    Bill of Sale between Muscatine Bickford Cottage, L.L.C., as Seller and
Care YBE Subsidiary LLC, as Buyer dated June 26, 2008;
13.    Quincy Bickford Cottage, L.L.C. Facility Closing Documents:
a.    Special Warranty Deed dated June 26, 2008 between Quincy Bickford Cottage,
L.L.C., as Grantor, and Care YBE Subsidiary LLC, as Grantee, recorded as Book
708 Page 7021, Adams County, Illinois;
b.    Assignment of Intangible Property between Care YBE Subsidiary LLC, as
Assignee, and Quincy Bickford Cottage, L.L.C., as Assignor dated June 26, 2008;
c.    Bill of Sale between Quincy Bickford Cottage, L.L.C., as Seller and Care
YBE Subsidiary LLC, as Buyer dated June 26, 2008;
14.    Rockford Bickford House, L.L.C. Facility Closing Documents:
a.    Special Warranty Deed dated June 26, 2008 between Rockford Bickford House,
L.L.C., as Grantor, and Care YBE Subsidiary LLC, as Grantee, recorded as
Instrument No. 200800831531, Winnebago County, Illinois;
b.    Assignment of Intangible Property between Care YBE Subsidiary LLC, as
Assignee, and Rockford Bickford House, L.L.C., as Assignor dated June 26, 2008;
c.    Bill of Sale between Rockford Bickford House, L.L.C., as Seller and Care
YBE Subsidiary LLC, as Buyer dated June 26, 2008;
15.    Springfield Bickford House, L.L.C. Facility Closing Documents:




--------------------------------------------------------------------------------




a.    Special Warranty Deed dated June 26, 2008 between Springfield Bickford
House, L.L.C., as Grantor, and Care YBE Subsidiary LLC, as Grantee, recorded as
Instrument No. 2008R25464, Sangamon County, Illinois;
b.    Assignment of Intangible Property between Care YBE Subsidiary LLC, as
Assignee, and Springfield Bickford House, L.L.C., as Assignor dated June 26,
2008;
c.    Bill of Sale between Springfield Bickford House, L.L.C., as Seller and
Care YBE Subsidiary LLC, as Buyer dated June 26, 2008;
16.    Urbandale Bickford Cottage, L.L.C. Facility Closing Documents:
a.    Special Warranty Deed dated June 26, 2008 between Urbandale Bickford
Cottage, L.L.C., as Grantor, and Care YBE Subsidiary LLC, as Grantee, recorded
in Book 12715 Page 483, Polk County, Iowa;
b.    Assignment of Intangible Property between Care YBE Subsidiary LLC, as
Assignee, and Urbandale Bickford Cottage, L.L.C., as Assignor dated June 26,
2008;
c.    Bill of Sale between Urbandale Bickford Cottage, L.L.C., as Seller and
Care YBE Subsidiary LLC, as Buyer dated June 26, 2008;
17.    Ft. Dodge Bickford Cottage, L.L.C. Facility Closing Documents:
a.    Special Warranty Deed dated September 30, 2008 between Ft. Dodge, Bickford
Cottage, L.L.C., as Grantor, and Care YBE Subsidiary LLC, as Grantee, recorded
as Instrument No. 2008-05944, Webster County, Iowa.
b.    Real Estate Transfer Declaration of Value (Iowa) Form.
c.    Iowa Ground Water Hazard Statement
d.    Warranty Bill of Sale from Ft. Dodge Bickford Cottage, L.L.C. dated
September 30, 2008.
e.    Assignment of Intangible Property between Care YBE Subsidiary LLC, as
Assignee, and Ft. Dodge Bickford Cottage, L.L.C., as Assignor dated September
30, 2008.
18.    Omaha II Bickford Cottage, L.L.C. Facility Closing Documents:
a.    Special Warranty Deed dated September 30, 2008 between Omaha II Bickford
Cottage, L.L.C., as Grantor, and Care YBE Subsidiary LLC, as Grantee, recorded
as Instrument No. 2008097977, Douglas County, Nebraska.




--------------------------------------------------------------------------------




b.    Warranty Bill of Sale from Omaha II Bickford Cottage, L.L.C. dated
September 30, 2008.
c.    Assignment of Intangible Property between Care YBE Subsidiary LLC, as
Assignee, and Omaha II Bickford Cottage, L.L.C., as Assignor dated September 30,
2008.






--------------------------------------------------------------------------------






Schedule 8.2(h)
Buyer’s Conditions (Contracts Requiring Consent/Approval)


None




